--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Newcastle Investment Corporation 10-K [nct-10k_123112.htm]

Exhibit 10.41
 
CURRENT EXCESS SERVICING SPREAD ACQUISITION AGREEMENT
FOR GNMA MORTGAGE LOANS
 
by and between
 
NATIONSTAR MORTGAGE LLC
 
(Seller)
 
and
 
MSR XI LLC
 
(Purchaser)
 
Dated and effective as of January 6, 2013

 
 

--------------------------------------------------------------------------------

 





Table of Contents
 

         
ARTICLE I DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES
  
2
Section 1.01
  
Definitions
  
2
Section 1.02
  
General Interpretive Principles
  
14
   
ARTICLE II PROCEDURES; ITEMS TO BE DELIVERED
  
15
Section 2.01
  
Sale of Current Excess Servicing Spread
  
15
Section 2.02
  
[Reserved]
  
15
Section 2.03
  
Items to be Delivered on the Agreement Date
  
15
Section 2.04
  
Items to be Delivered on the Sale Date
  
15
Section 2.05
  
Sale Date Transactions
  
17
   
ARTICLE III PAYMENTS AND DISTRIBUTIONS
  
18
Section 3.01
  
Purchase Price
  
18
Section 3.02
  
Payments by Purchaser
  
19
Section 3.03
  
Accounts
  
19
Section 3.04
  
Priority of Payments
  
22
Section 3.05
  
Withdrawals from the Current Spread Reserve Account
  
23
Section 3.06
  
Payment to Seller of Base Servicing Fee
  
23
Section 3.07
  
Intent and Characterization
  
24
   
ARTICLE IV [RESERVED]
  
24
   
ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER
  
24
Section 5.01
  
Due Organization and Good Standing
  
24
Section 5.02
  
Authority and Capacity
  
25
Section 5.03
  
Agency Agreements
  
25
Section 5.04
  
Title to the Mortgage Servicing Rights
  
25
Section 5.05
  
Effective Agreements
  
26
Section 5.06
  
No Accrued Liabilities
  
26
Section 5.07
  
Seller/Servicer Standing
  
26
Section 5.08
  
MERS Membership
  
26
Section 5.09
  
Agency Set-off Rights
  
26
Section 5.10
  
Ability to Perform; Solvency
  
27
Section 5.11
  
Material Documents
  
27
Section 5.12
  
Obligations with Respect to Origination
  
27
Section 5.13
  
No Actions.
  
27
   
ARTICLE VI REPRESENTATIONS AND WARRANTIES AS TO MORTGAGE
LOANS AND SERVICING
  
27
Section 6.01
  
Servicing Agreements; Applicable Laws
  
28

 
i

 
 

--------------------------------------------------------------------------------

 






         
Section 6.02
  
Related Escrow Accounts
  
28
Section 6.03
  
Accuracy of Servicing Information
  
28
Section 6.04
  
No Purchaser Responsibility
  
28
Section 6.05
  
Location of Credit Files
  
28
Section 6.06
  
Representations Concerning the Current Excess Servicing Spread
  
28
   
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PURCHASER
  
29
Section 7.01
  
Due Organization and Good Standing
  
29
Section 7.02
  
Authority and Capacity
  
30
Section 7.03
  
Effective Agreements
  
30
Section 7.04
  
Sophisticated Investor
  
30
Section 7.05
  
No Actions
  
30
   
ARTICLE VIII SELLER COVENANTS
  
31
Section 8.01
  
Servicing Obligations
  
31
Section 8.02
  
Cooperation; Further Assurances
  
31
Section 8.03
  
Financing Statements
  
32
Section 8.04
  
Supplemental Information
  
32
Section 8.05
  
Access to Information
  
32
Section 8.06
  
Home Affordable Modification Program
  
32
Section 8.07
  
Distribution Date Data Tapes and Reports
  
33
Section 8.08
  
Financial Statements and Officer’s Certificates
  
35
Section 8.09
  
Monthly Management Calls
  
35
Section 8.10
  
Timely Payment of Agency Obligations
  
36
Section 8.11
  
Servicing Agreements
  
36
Section 8.12
  
Transfer of Mortgage Servicing Rights
  
36
Section 8.13
  
Consents to Transaction Documents
  
37
Section 8.14
  
Accounts
  
37
Section 8.15
  
Notification of Certain Events
  
37
Section 8.16
  
Financing; Pledge of Current Excess Servicing Spread
  
37
Section 8.17
  
Existence, etc
  
38
Section 8.18
  
Consent to Sub-Servicing
  
39
Section 8.19
  
Nonpetition Covenant
  
39
Section 8.20
  
Data Tape; Schedule of Mortgage Loans
  
39
Section 8.21
  
Insurance
  
39
Section 8.22
  
Defense of Title
  
40
Section 8.23
  
Refinancing of Mortgage Loans
  
40
   
ARTICLE IX CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
  
40
Section 9.01
  
Correctness of Representations and Warranties
  
40
Section 9.02
  
Compliance with Conditions
  
40

 
ii

 
 

--------------------------------------------------------------------------------

 






         
Section 9.03
  
Corporate Resolution
  
40
Section 9.04
  
No Material Adverse Change
  
41
Section 9.05
  
Consents
  
41
Section 9.06
  
Delivery of Transaction Documents
  
41
Section 9.07
  
Certificate of Seller
  
41
Section 9.08
  
Valuation
  
42
Section 9.09
  
Opinions of Counsel
  
42
Section 9.10
  
Acquisition of Mortgage Servicing Rights by Seller
  
42
Section 9.11
  
Good Standing Certificate of Seller
  
42
Section 9.12
  
No Actions or Proceedings
  
42
Section 9.13
  
Fees, Costs and Expenses
  
42
   
ARTICLE X CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
  
43
Section 10.01
  
Correctness of Representations and Warranties
  
43
Section 10.02
  
Compliance with Conditions
  
43
Section 10.03
  
Corporate Resolution
  
43
Section 10.04
  
No Material Adverse Change
  
43
Section 10.05
  
Certificate of Purchaser
  
43
Section 10.06
  
Good Standing Certificate of Purchaser
  
43
   
ARTICLE XI INDEMNIFICATION; CURE
  
44
Section 11.01
  
Indemnification by Seller
  
44
Section 11.02
  
Indemnification by Purchaser
  
46
Section 11.03
  
Award of Damages
  
47
Section 11.04
  
Other Rights
  
48
   
ARTICLE XII MISCELLANEOUS
  
48
Section 12.01
  
Costs and Expenses
  
48
Section 12.02
  
Confidentiality
  
48
Section 12.03
  
Broker’s Fees
  
49
Section 12.04
  
Relationship of Parties
  
49
Section 12.05
  
Survival of Representations and Warranties
  
50
Section 12.06
  
Notices
  
50
Section 12.07
  
Waivers
  
50
Section 12.08
  
Entire Agreement; Amendment
  
51
Section 12.09
  
Binding Effect
  
51
Section 12.10
  
Headings
  
51
Section 12.11
  
Applicable Law
  
51
Section 12.12
  
Incorporation of Exhibits
  
51
Section 12.13
  
Counterparts
  
52
Section 12.14
  
Severability of Provisions
  
52
Section 12.15
  
Public Announcement
  
52
Section 12.16
  
Assignment
  
52
Section 12.17
  
Termination
  
53
Section 12.18
  
Third Party Beneficiaries
  
53

 
iii

 
 

--------------------------------------------------------------------------------

 





EXHIBITS
 
Exhibit A – Form of Assignment Agreement
Exhibit B – Schedule of Mortgage Loans
Exhibit C – Seller’s Officer’s Certificate
Exhibit D – Purchaser’s Officer’s Certificate
Exhibit E – Location of Credit Files
Exhibit F – Form of Summary Remittance Report
Exhibit G – Form of Delinquency Report
Exhibit H – Form of Disbursement Report
Exhibit I – Seller Jurisdictions and Recording Offices
 
iv

 
 

--------------------------------------------------------------------------------

 





CURRENT EXCESS SERVICING SPREAD ACQUISITION AGREEMENT FOR GNMA
MORTGAGE LOANS
 
This CURRENT EXCESS SERVICING SPREAD ACQUISITION AGREEMENT FOR GNMA MORTGAGE
LOANS (as amended, restated, or otherwise modified and in effect from time to
time, this “Agreement”), dated as of January 6, 2013 (the “Agreement Date”), is
by and between MSR XI LLC, a Delaware limited liability company (together with
its successors and assigns, the “Purchaser”), and Nationstar Mortgage LLC, a
Delaware limited liability company (together with its successors and assigns,
the “Seller”) (the Purchaser and the Seller will collectively be referred to as
the “Parties” and each, a “Party”).
 
W I T N E S S E T H:
 
WHEREAS, Seller and Bank of America, National Association (“Bank of America”)
have entered into the Purchase and Sale Agreement, pursuant to which, among
other things, Seller will acquire and assume all right, title and interest in
mortgage servicing rights to a portfolio of residential mortgage loans owned or
securitized by the Agency (as defined herein);
 
WHEREAS, by acquiring such mortgage servicing rights, Seller is entitled to a
servicing spread and other incidental fees with respect to the related
residential mortgage loans;
 
WHEREAS, the servicing spread, together with the Ancillary Income (as defined
below), exceeds the compensation that Seller requires to service the related
residential mortgage loans;
 
WHEREAS, Seller desires to sell, and Purchaser desires to purchase, a portion of
the servicing spread that exceeds such required compensation amount; and
 
WHEREAS, Purchaser and Seller desire to set forth the terms and conditions
pursuant to which Seller will sell, transfer and assign to Purchaser, all of
Seller’s right, title and interest in and to a portion of the servicing spread
that exceeds the Seller’s required compensation amount, and Purchaser will
purchase all right, title and interest in and to such portion of the servicing
spread;
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon the terms and subject to
the conditions set forth herein, the Parties hereto agree as follows:

 
 

--------------------------------------------------------------------------------

 





ARTICLE I
 
DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES
 
Section 1.01 Definitions.
 
Whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following meanings:
 
7 Year Swap Rate: The yield reported by Bloomberg under USSWAP7 <Index> HP <GO>
at ten a.m. (10:00 a.m.), East Coast Time, on the applicable date. The 7 Year
Swap Rate on December 7, 2012 was 1.1451%.
 
Accepted Servicing Practices: With respect to any Mortgage Loan, those accepted
and prudent mortgage servicing practices (including collection procedures) which
are in accordance with servicing practices required to be followed by the Agency
as set forth in the applicable Servicing Agreements, and in a manner at least
equal in quality to the servicing that Seller provides to mortgage loans which
it owns in its own portfolio.
 
Agency: Ginnie Mae, or any successor thereto.
 
Agency Reserve Account: The account created pursuant to Section 3.03(d) hereof
and maintained by Wells Fargo Bank, National Association or any successor
thereto, or any other third party custodian or trustee selected by Purchaser.
Such account has been pledged by the Purchaser to Agency pursuant to the
requirements of the GNMA Acknowledgement Agreement.
 
Agreement: As defined in the preamble hereof.
 
Agreement Date: As defined in the preamble hereof.
 
Ancillary Income: All incidental servicing fees (such as late fees, assignment
transfer fees, returned check fees, special services fees, amortization schedule
fees, HAMP fees, modification and incentive income and any interest or earnings
on funds deposited in an account maintained by the Seller as servicer with
respect to the Mortgage Loans, etc.) that are supplemental to the servicing
spread payable to the servicer pursuant to the Servicing Agreements.
 
Applicable Law: With reference to any Person, all laws (including common law),
statutes, regulations, ordinances, treaties, judgments, decrees, injunctions,
writs and orders of any court, governmental agency or authority and rules,
regulations, orders, directives, licenses and permits of any Governmental
Authority applicable to such Person or its property or in respect of its
operations.
 
Assignment Agreement: An agreement substantially in the form of Exhibit A to
this Agreement or in such other form as mutually agreed upon by the Parties.
 
2

 
 

--------------------------------------------------------------------------------

 





Bank: Wells Fargo Bank, National Association, or any successor thereto, or
another financial institution mutually agreed upon by the Parties or any
successor thereto, each in its capacity as “Bank” under the Current Spread
Distribution Account Control Agreement or the Current Spread Reserve Account
Control Agreement, as applicable, or any third party custodian or trustee in
similar capacity under any replacement account control agreements.
 
Bank of America: As defined in the recitals hereof.
 
Base Purchase Price: The meaning given to such term in Section 3.01.
 
Base Servicing Fee: With respect to a Collection Period, an amount equal to the
product of (A) the aggregate outstanding principal balance of the Mortgage Loans
as of the related Measurement Date, (B) the Base Servicing Fee Rate and
(C) (i) in the case of the initial Collection Period, a fraction, the numerator
of which is the number of days in the period from and including the Sale Date to
and including the last day of the initial Collection Period, and the denominator
of which is 360, and (ii) in the case of all other Collection Periods, 1/12;
provided that the Base Servicing Fee with respect to any Mortgage Loan whose
Servicing Agreement is terminated during a Collection Period shall be pro-rated
to the actual number of days within such Collection Period in which such
Mortgage Loan was serviced by Seller.
 
Base Servicing Fee Rate: 0.18% per annum, except that, for the period during
which the Interim Servicer is servicer of the Mortgage Loans, the Base Servicing
Fee Rate shall be the lesser of (a) 0.18% per annum or (b) the interim servicing
fee payable to the Interim Servicer.
 
Business Day: Any day other than (a) a Saturday or Sunday, (b) a day on which
banking institutions in the States of Texas or New York are authorized or
obligated by law or by executive order to be closed or (c) such other days as
agreed upon by the Parties.
 
Claims and Losses: As defined in the GNMA Acknowledgment Agreement.
 
Code: The Internal Revenue Code of 1986, as amended from time to time.
 
Collection Period: With respect to any Distribution Date, the calendar month
preceding the month in which such Distribution Date occurs.
 
Consolidated Tangible Net Worth: (i) The net worth of Seller and its
consolidated subsidiaries, on a combined basis, determined in accordance with
GAAP, minus (ii) all intangibles determined in accordance with GAAP (including
goodwill, capitalized financing costs and capitalized administration costs but
excluding originated and purchased mortgage servicing rights or retained
residual securities) and any and all advances to, investments in and receivables
held from affiliates; provided, however, that the non-cash effect (gain or loss)
of any mark-to-market adjustments made directly to stockholders’ equity for
fluctuation of the value of financial instruments as mandated under the
Statement of Financial Accounting Standards No. 133 (or any successor statement)
shall be excluded from the calculation of Consolidated Tangible Net Worth.
 
Control: The meaning specified in Section 8-106 of the UCC.
 
3

 
 

--------------------------------------------------------------------------------

 





Credit File: Those documents, which may be originals, copies or electronically
imaged, pertaining to each Mortgage Loan, held by or on behalf of Seller in
connection with the servicing of the Mortgage Loan, which may include Mortgage
Loan Documents and the credit documentation relating to the origination of such
Mortgage Loan, and any documents gathered during the Servicing of a Mortgage
Loan.
 
Current Excess Servicing Spread: The rights of Seller, severable from each (and
all) of the other rights under the applicable Servicing Agreements, to a
percentage of the Total Servicing Spread, which percentage is equal to the
Current Excess Servicing Spread Percentage.
 
Current Excess Servicing Spread Acquisition Agreement for FHLMC Mortgage Loans:
The current excess servicing spread acquisition agreement for certain Freddie
Mac mortgage loans, dated the date hereof, between the Seller and MSR IX LLC, as
may be amended, restated, or otherwise modified and in effect from time to time.
 
Current Excess Servicing Spread Acquisition Agreement for FNMA Mortgage Loans:
The current excess servicing spread acquisition agreement for certain Fannie Mae
mortgage loans, dated the date hereof, between the Seller and MSR X LLC, as may
be amended, restated, or otherwise modified and in effect from time to time.
 
Current Excess Servicing Spread Acquisition Agreement for Non-Agency Mortgage
Loans for MSR XII LLC: The current excess servicing spread acquisition agreement
for certain non-agency mortgage loans, dated the date hereof, between the Seller
and MSR XII LLC, as may be amended, restated, or otherwise modified and in
effect from time to time.
 
Current Excess Servicing Spread Acquisition Agreement for Non-Agency Mortgage
Loans for MSR XIII LLC: The current excess servicing spread acquisition
agreement for certain non-agency mortgage loans, dated the date hereof, between
the Seller and MSR XIII LLC, as may be amended, restated, or otherwise modified
and in effect from time to time.
 
Current Excess Servicing Spread Percentage: 66.67% .
 
Current Spread Distribution Account Agreement: The applicable deposit account
agreement and other related account documentation governing the Third Party
Controlled Current Spread Distribution Account.
 
Current Spread Distribution Account Control Agreement: The account control
agreement among Seller, Purchaser and Wells Fargo Bank, National Association, or
any other institution agreed upon by the Parties, as Bank, dated as of the Sale
Date, entered into with respect to the Third Party Controlled Current Spread
Distribution Account, as amended, restated, supplemented or otherwise modified
from time to time.
 
Current Spread Reserve Account: The account specified in the Current Spread
Reserve Account Control Agreement and maintained by Wells Fargo Bank, National
Association or any successor thereto, or any other third party custodian or
trustee selected by Purchaser. Such account has been pledged by the Seller to
Agency pursuant to the requirements of the GNMA Acknowledgement Agreement.
 
4

 
 

--------------------------------------------------------------------------------

 





Current Spread Reserve Account Agreement: The applicable deposit account
agreement and other related account documentation governing the Current Spread
Reserve Account.
 
Current Spread Reserve Account Control Agreement: The account control agreement
among Seller, Purchaser and Wells Fargo Bank, National Association, or any other
institution agreed upon by the Parties, as Bank, dated on or before the Sale
Date, entered into with respect to the Current Spread Reserve Account, as
amended, restated, supplemented or otherwise modified from time to time.
 
Current Spread Reserve Account Deposit Event: The meaning given to such term in
Section 3.03(c).
 
Current Spread Reserve Account Required Amount: The meaning given to such term
in Section 3.03(c).
 
Custodian: A custodian of Credit Files or any part thereof as identified by the
Seller to the Purchaser in writing on or prior to the Sale Date as the same may
be amended and supplemented from time to time by the Seller by providing a
written notice of any such update to the Purchaser.
 
Cut-Off Date: The opening of business on the Sale Date.
 
Data Tape: The list of all mortgage loans, dated as of the date specified
therein, whose Mortgage Servicing Rights will be sold, or that are anticipated
to be sold, as applicable, to Seller under the Purchase and Sale Agreement.
 
Deposit: As defined in Section 3.01 hereof.
 
Distribution Date: The 10th day of each calendar month, or if such day is not a
Business Day, the prior Business Day, beginning in the month following the Sale
Date, or such other day as mutually agreed upon by Seller and Purchaser.
 
Electronic Data File: A computer tape or other electronic medium generated by or
on behalf of Seller and delivered or transmitted to or on behalf of Purchaser
which provides information relating to the Mortgage Loans.
 
Eligible Servicing Agreement: Unless otherwise agreed to by the Purchaser, a
Servicing Agreement in respect of which the following eligibility requirements
have been satisfied:
 
(a) such Servicing Agreement is in full force and effect, and is in all respects
genuine as appearing on its face or as represented in the books and records of
Seller, and no event of default, early amortization event, termination event, or
other event giving any party thereto (including with notice or lapse of time or
both) the right to terminate Seller as servicer thereunder for cause has
occurred and is continuing; provided, however, that with respect to any
Servicing Agreement and the occurrence of any event set forth in this clause
(a) which is based on a breach of a collateral performance test, such Servicing
Agreement shall remain an Eligible Servicing Agreement so long as no notice of
termination based on such breach has been given or threatened in writing and
subject to the restrictions set forth herein; and
 
5

 
 

--------------------------------------------------------------------------------

 





(b) Seller has not resigned or been terminated as servicer under such Servicing
Agreement and has no actual knowledge of any pending or threatened action to
terminate Seller, as servicer (whether for cause or without cause).
 
Entitlement Holder: The meaning specified in Section 8-102(a)(7) of the UCC.
 
Expense Amount: As defined in Section 11.01(b) hereof.
 
Expense Amount Accountant’s Letter: As defined in Section 11.01(b) hereof.
 
Expense Amount Tax Opinion: As defined in Section 11.01(b) hereof.
 
Expense Escrow Account: As defined in Section 11.01(b) hereof.
 
Fannie Mae: Federal National Mortgage Association, or any successor thereto.
 
Federal Funds Rate: For any date of determination, the federal funds rate as
reported in the Federal Reserve H.15(519) Statistical Release as of the first
Business Day of the month in which such date of determination falls, or if such
Statistical Release is no longer published, the average of the “high” and the
“low” interest rate for reserves traded among commercial banks for overnight use
in amounts of one million dollars ($1,000,000.00) or more, as reported by The
Wall Street Journal under “Federal Funds” rates as of the first Business Day of
the month in which such date of determination falls.
 
FHLMC Mortgage Loans: Each of those mortgage loans for which the current excess
servicing spread has been sold and assigned to MSR IX LLC pursuant to the
Current Excess Servicing Spread Acquisition Agreement for FHLMC Mortgage Loans.
 
FNMA Mortgage Loans: Each of those mortgage loans for which the current excess
servicing spread has been sold and assigned to MSR X LLC pursuant to the Current
Excess Servicing Spread Acquisition Agreement for FNMA Mortgage Loans.
 
Freddie Mac: Federal Home Loan Mortgage Corporation, or any successor thereto.
 
Future Spread Agreements: The Future Spread Agreement for FHLMC Mortgage Loans,
the Future Spread Agreement for FNMA Mortgage Loans, the Future Spread Agreement
for GNMA Mortgage Loans, the Future Spread Agreement for Non-Agency Mortgage
Loans for MSR XII LLC and the Future Spread Agreement for Non-Agency Mortgage
Loans for MSR XIII LLC.
 
Future Spread Agreement for FHLMC Mortgage Loans: The Future Spread Agreement
for FHLMC Mortgage Loans, dated January 6, 2013, by and between Seller and MSR
IX LLC, as may be amended, restated, or otherwise modified and in effect from
time to time.
 
6

 
 

--------------------------------------------------------------------------------

 





Future Spread Agreement for FNMA Mortgage Loans: The Future Spread Agreement for
FNMA Mortgage Loans, dated January 6, 2013, by and between Seller and Purchaser,
as may be amended, restated, or otherwise modified and in effect from time to
time.
 
Future Spread Agreement for GNMA Mortgage Loans: The Future Spread Agreement for
GNMA Mortgage Loans, dated January 6, 2013, by and between Seller and MSR XI
LLC, as may be amended, restated, or otherwise modified and in effect from time
to time.
 
Future Spread Agreement for Non-Agency Mortgage Loans for MSR XII LLC: The
Future Spread Agreement for Non-Agency Mortgage Loans, dated January 6, 2013, by
and between Seller and MSR XII LLC, as may be amended, restated, or otherwise
modified and in effect from time to time.
 
Future Spread Agreement for Non-Agency Mortgage Loans for MSR XIII LLC: The
Future Spread Agreement for Non-Agency Mortgage Loans, dated January 6, 2013, by
and between Seller and MSR XIII LLC, as may be amended, restated, or otherwise
modified and in effect from time to time.
 
GAAP: Generally accepted accounting principles in the United States of America
as in effect from time to time set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and the statements and pronouncements of the Financial Accounting
Standards Board, or in such other statements by such other entity as may be in
general use by significant segments of the accounting profession, that are
applicable to the circumstances as of the date of determination.
 
Ginnie Mae: Government National Mortgage Association, or any successor thereto.
 
Ginnie Mae Contract: The meaning given to that term in the GNMA Acknowledgment
Agreement.
 
GNMA Acknowledgment Agreement: The acknowledgment agreement relating to the
excess servicing spread by and among the Agency, Seller and Purchaser relating
to the Mortgage Loans.
 
GNMA Mortgage Loans: Each of the Mortgage Loans on the Schedule of Mortgage
Loans.
 
Governmental Authority: With respect to any Person, any nation or government,
any state or other political subdivision, agency or instrumentality thereof, any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person, any of its subsidiaries or any of its properties.
 
HAMP: The meaning given to such term in Section 8.06.
 
HAMP Loans: The meaning given to such term in Section 8.06.
 
7

 
 

--------------------------------------------------------------------------------

 





Holder Register: As defined in Section 12.16(b) hereof.
 
HUD: The Federal Housing Administration of the United States Department of
Housing and Urban Development or any successor thereto.
 
Indemnity Loan: As defined in Section 11.01(b) hereof.
 
Indemnity Loan Agreement: As defined in Section 11.01(b) hereof.
 
Interim Servicer: Bank of America or its successors or assigns acting as interim
servicer with respect to the Mortgage Loans pursuant to the interim servicing
addendum of the Purchase and Sale Agreement.
 
IRS: The United States Internal Revenue Service.
 
Lien: Any mortgage, deed of trust, pledge, hypothecation, collateral assignment,
charge, deposit, arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement.
 
Lockbox Account: An account maintained by Wells Fargo Bank, National Association
or another third party custodian or trustee selected by Purchaser for the
purpose of receiving payments from Mortgagors, which account is the relevant
“P&I custodial account” maintained by Seller in accordance with the Ginnie Mae
guide.
 
Loss or Losses: Any and all direct, actual and out-of-pocket losses (including
any loss in the value in the Current Excess Servicing Spread), damages,
deficiencies, claims, costs or expenses, including reasonable attorneys’ fees
and disbursements, excluding (i) any amounts attributable to or arising from
overhead allocations, general or administrative costs and expenses, or any cost
for the time of any Party’s employees, (ii) consequential losses or damages
consisting of speculative lost profits, lost investment or business opportunity,
damage to reputation or operating losses, or (iii) punitive or treble damages;
provided, however, that the exclusions set forth in clauses (ii) or (iii) above
do not apply if and to the extent any such amounts are actually incurred in
payment to a third party or government entity.
 
Measurement Date: With respect to any Collection Period, the first day of such
Collection Period.
 
MERS: Mortgage Electronic Registration Systems, Inc., or any successor thereto.
 
MI: Insurance provided by private mortgage insurance companies to make payments
on certain Mortgage Loans in the event that the related Mortgagor defaults in
its obligation in respect of the Mortgage.
 
8

 
 

--------------------------------------------------------------------------------

 





Mortgage: Each of those mortgages, deeds of trust, security deeds or deeds to
secure debt creating a first lien on or an interest in real property securing a
Mortgage Note and related to a Mortgage Loan.
 
Mortgage Loan: Each of those mortgage loans listed on the Schedule of Mortgage
Loans.
 
Mortgage Loan Documents: With respect to each Mortgage Loan, the documents and
agreements related to such Mortgage Loan required to be held by the applicable
Custodian, including, without limitation, the original Mortgage Note, and any
other documents or agreements evidencing and/or governing such Mortgage Loan.
 
Mortgage Note: With respect to any Mortgage Loan, the note or other evidence of
indebtedness of the Mortgagor, thereunder, including, if applicable, an allonge
and lost note affidavit.
 
Mortgage Servicing Rights: The rights and responsibilities of Seller with
respect to servicing the Mortgage Loans under the Servicing Agreements,
including any and all of the following if and to the extent provided therein:
(a) all rights to service a Mortgage Loan; (b) all rights to receive servicing
fees, Ancillary Income, indemnification for servicing the Mortgage Loan, and any
payments received in respect of the foregoing and proceeds thereof; (c) the
right to collect, hold and disburse escrow payments or other payments with
respect to the Mortgage Loan and any amounts actually collected with respect
thereto and to receive interest income on such amounts to the extent permitted
by Applicable Law; (d) all accounts and other rights to payment related to any
of the property described in this paragraph; (e) possession and use of any and
all Credit Files pertaining to the Mortgage Loan or pertaining to the past,
present or prospective servicing of the Mortgage Loan; (f) to the extent
applicable, all rights and benefits relating to the direct solicitation of the
related Mortgagors for refinance or modification of the Mortgage Loans and
attendant right, title and interest in and to the list of such Mortgagors and
data relating to their respective Mortgage Loans; and (g) all rights, powers and
privileges incident to any of the foregoing.
 
Mortgaged Property: The Mortgagor’s real property, securing repayment of a
related Mortgage Note, consisting of an interest in a single parcel of real
property, improved by a residential dwelling.
 
Mortgagor: An obligor under a residential mortgage loan.
 
MSR Successor Proceeds: Any proceeds received by the Seller or the Purchaser in
connection with the sale of the Mortgage Servicing Rights and appointment of a
successor servicer, as servicer of the Mortgage Loans, in accordance with the
GNMA Acknowledgment Agreement. In the event that consideration for any such sale
and appointment relates to mortgage loans in addition to the Mortgage Loans,
“MSR Successor Proceeds” shall be equal to the pro rata amount of such
consideration, based upon the proportionate amount of affected Mortgage Loans in
relation to all affected mortgage loans of Seller (calculated in accordance with
the method in which such MSR Successor Proceeds are calculated).
 
Net Servicing Fee: As defined in the Purchase and Sale Agreement.
 
9

 
 

--------------------------------------------------------------------------------

 





Non-Agency Mortgage Loans: Each of the mortgage loans for which the current
excess servicing spread has been sold and assigned to MSR XII LLC or MSR XIII
LLC pursuant to the applicable Sale Agreement.
 
Nonqualifying Income: Any amount that is treated as gross income for purposes of
Section 856 of the Code and which is not Qualifying Income.
 
Objection Notice: The meaning given to such term in Section 3.03(c).
 
Opinion of Counsel: One or more written opinions, in form and substance
reasonably satisfactory to the recipient, of an attorney at law admitted to
practice in any state of the United States or the District of Columbia, which
attorney may be counsel for Seller or Purchaser, as the case may be.
 
Party or Parties: As defined in the preamble hereof.
 
Permitted Liens: Liens in favor of the Agency required pursuant to the
applicable Servicing Agreements.
 
Person: Any individual, partnership, corporation, limited liability company,
limited liability partnership, business entity, joint stock company, trust,
business trust, unincorporated organization, association, enterprise, joint
venture, government, any department or agency of any government or any other
entity of whatever nature.
 
Power of Attorney: A Power of Attorney delivered by the Seller to the Purchaser
authorizing the Purchaser to enforce the right to payment of the Current Excess
Servicing Spread under the related Servicing Agreement solely in the event that
the Seller fails to enforce such right within 30 days after receiving written
notice of such failure from the Purchaser to the Seller.
 
Priority of Payments: The meaning given to such term in Section 3.04.
 
Protected REIT: Any entity that (i) has elected to be taxed as a real estate
investment trust pursuant to Section 856 et seq. of the Code, (ii) owns a direct
or indirect equity interest in Purchaser, and (iii) is treated for purposes of
Section 856 of the Code as owning all or a portion of the assets of the
Purchaser or as receiving all or a portion of the Purchaser’s income.
 
Purchase and Sale Agreement: The Mortgage Servicing Rights Purchase and Sale
Agreement, dated as of January 6, 2013, by and between Nationstar Mortgage LLC,
as purchaser, and Bank of America, National Association, as seller, together
with all schedules and exhibits thereto, as the same may be amended,
supplemented or otherwise modified from time to time.
 
Purchase Price: The meaning given to such term in Section 3.01.
 
Purchase Price Percentage: 2.79 multiplied by the excess of (i) Net Servicing
Fee (as such Net Servicing Fees are determined in accordance with Exhibit F to
the Purchase and Sale Agreement), expressed as an annualized rate on the unpaid
principal balances of the related Mortgage Loans as of the Sale Date over
(ii) the Base Servicing Fee Rate; provided however,
 
10

 
 

--------------------------------------------------------------------------------

 





that for every plus or minus 1 basis point (0.01%) movement in the 7 Year Swap
Rate between December 7, 2012 and the Sale Date, the Purchase Price Percentage
will be adjusted plus or minus by 0. 0015%. As necessary, the percentage to be
determined pursuant to this definition will be based on linear interpolation.
 
Purchased Assets: As defined in the Purchase and Sale Agreement.
 
Purchaser: As defined in the preamble hereof.
 
Purchaser Enforcement Expenses: An amount equal to the Current Excess Servicing
Spread Percentage of the reasonable expenses, including legal costs and
expenses, incurred in the enforcement of any rights of Seller material to the
value of the Total Servicing Spread under the Purchase and Sale Agreement and
related documents, without duplication of any other such expenses paid under any
other Sale Agreement, which enforcement has been approved by Purchaser (such
approval not to be unreasonably withheld).
 
Purchaser Indemnitees: The meaning given to such term in Section 11.01(a).
 
Qualifying Income: Gross income that is described in Section 856(c)(2) or
856(c)(3) of the Code.
 
REIT Qualification Ruling: As defined in Section 11.01(b) hereof.
 
REIT Requirements: The requirements imposed on REITs pursuant to Sections 856
through and including 860 of the Code.
 
Related Escrow Accounts: Mortgage Loan escrow/impound accounts maintained by
Seller relating to the Mortgage Servicing Rights, including accounts for buydown
funds, real estate taxes and MI, flood and hazard insurance premiums.
 
Release Document: As defined in Section 11.01(b) hereof.
 
Remaining Expected Total Servicing Spread: The meaning given to such term in
Section 3.03(c).
 
Repurchase Price: As defined in the Purchase and Sale Agreement.
 
Requirement of Law: As to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
Reserve Account Deposit Amount: An amount to be deposited in the Reserve Account
on each Distribution Date as provided under the Ginnie Acknowledgment Agreement.
 
11

 
 

--------------------------------------------------------------------------------

 





Retained Servicing Spread: The rights of Seller, severable from each (and all)
of the other rights under the applicable Servicing Agreement, to the Retained
Servicing Spread Percentage of the Total Servicing Spread.
 
Retained Servicing Spread Percentage: 100% minus the Current Excess Servicing
Spread Percentage.
 
Sale Agreements: This Agreement, the Current Excess Servicing Spread Acquisition
Agreement for FHLMC Mortgage Loans, the Current Excess Servicing Spread
Acquisition Agreement for FNMA Mortgage Loans, the Current Excess Servicing
Spread Acquisition Agreement for Non-Agency Mortgage Loans for MSR XII LLC and
the Current Excess Servicing Spread Acquisition Agreement for Non-Agency
Mortgage Loans for MSR XIII LLC.
 
Sale Date: The “Sale Date” or the “Subsequent Sale Date”, in each case, as
defined in the Purchase and Sale Agreement with respect to the Mortgage Loans;
provided that all conditions precedent to the execution and delivery of the
related Assignment Agreement shall have been satisfied or waived on such date.
 
Sales Proceeds: The proceeds received upon a sale (approved by the Parties) of
the Total Servicing Spread (except without giving effect to clause (b) of the
definition thereof), in whole or in part, including through a sale in accordance
with Section 8.12.
 
Schedule of Mortgage Loans: The list of Mortgage Loans whose Current Excess
Servicing Spread has been assigned to Purchaser pursuant to this Agreement
delivered initially accordance with Section 2.04, updated in accordance with
Section 3.01 and maintained as Exhibit B hereto.
 
Seller: As defined in the preamble hereof.
 
Seller Enforcement Expenses: An amount equal to the Retained Servicing Spread
Percentage of the reasonable expenses, including legal costs and expenses,
incurred in the enforcement of any rights of Seller material to the value of the
Total Servicing Spread under the Purchase and Sale Agreement and related
documents, without duplication of any other such expenses paid under any other
Sale Agreement, which enforcement has been approved by Purchaser (such approval
not to be unreasonably withheld).
 
Seller Indemnitees: The meaning given to such term in Section 11.02.
 
Seller Purchase Price: The “Purchase Price” as defined in the Purchase and Sale
Agreement.
 
Servicing: The responsibilities, with respect to servicing the Mortgage Loans,
under the Servicing Agreements.
 
Servicing Agreement: The servicing agreements, as amended from time to time, and
any waivers, consent letters, acknowledgments and other agreements under which
Seller or the Interim Servicer is the servicer of the Mortgage Loans relating to
the Mortgage Servicing Rights and governing the servicing of the Mortgage Loans.
 
12

 
 

--------------------------------------------------------------------------------

 





Servicing Transfer Date: As defined in the Purchase and Sale Agreement with
respect to the Mortgage Loans.
 
Servicing Spread Collections: For each Collection Period, the funds collected on
the Mortgage Loans and allocated as the servicing compensation payable to Seller
as servicer of the Mortgage Loans with respect to such Collection Period
pursuant to the applicable Servicing Agreements, other than Ancillary Income
and, for the avoidance of doubt, other than reimbursement for out-of-pocket
expenditures by Seller in accordance with the Servicing Agreements.
 
Solvent: With respect to any Person as of any date of determination, (a) the
value of the assets of such Person is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person
as determined in accordance with GAAP, (b) such Person is able to pay all
liabilities of such Person as such liabilities mature and (c) such Person does
not have unreasonably small capital. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
Target Reserve Amount: As defined in the Ginnie Acknowledgment Agreement.
 
Third Party Assignee: The meaning given to such term in Section 12.16.
 
Third Party Assignment: The meaning given to such term in Section 12.16.
 
Third Party Current Spread Agreement: The meaning given to such term in
Section 12.16.
 
Third Party Claim: The meaning given to such term in Section 11.01 and
Section 11.02, as applicable.
 
Third Party Controlled Current Spread Distribution Account: The account
specified in the Current Spread Distribution Account Control Agreement and
maintained by Wells Fargo Bank, National Association or another third party
custodian or trustee selected by Purchaser, into which all Servicing Spread
Collections in respect of the Mortgage Loans and all MSR Successor Proceeds
shall be deposited. Such account has been pledged by Seller to Agency pursuant
to the requirements of the GNMA Acknowledgment Agreement.
 
Total Servicing Spread: For each Collection Period on and after the Sale Date,
the sum of the following: (a) the Servicing Spread Collections received during
such Collection Period and remaining after payment of the Base Servicing Fee;
(b) all Sales Proceeds received during such Collection Period; (c) all
Repurchase Prices received during such Collection Period; (d) all MSR Successor
Proceeds received during such Collection Period and (e) all other amounts
payable by the Agency to Seller (or Purchaser under the GNMA Acknowledgement
Agreement) with respect to the Mortgage Servicing Rights for Mortgage Loans, but
for the avoidance of doubt, excluding all Ancillary Income and reimbursements
received for advances and other out-of-pocket expenditures in accordance with
the Servicing Agreements.
 
13

 
 

--------------------------------------------------------------------------------

 





Transaction Documents: The Purchase and Sale Agreement (including any order,
bill of sale, assignment agreement or other transfer agreement related to the
sale of the Mortgage Servicing Rights thereunder), the GNMA Acknowledgment
Agreement, the Current Spread Distribution Account Agreement, the Current Spread
Distribution Account Control Agreement, the Current Spread Reserve Account
Agreement, the Current Spread Reserve Account Control Agreement, this Agreement
and the Future Spread Agreement.
 
UCC: The Uniform Commercial Code as in effect from time to time in the
applicable jurisdiction.
 
Section 1.02 General Interpretive Principles.
 
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:
 
(a) The terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;
 
(b) Accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with GAAP;
 
(c) References herein to “Articles,” “Sections,” “Subsections,” “Paragraphs,”
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;
 
(d) A reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
 
(e) The words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and
 
(f) The term “include” or “including” shall mean without limitation by reason of
enumeration.
 
14

 
 

--------------------------------------------------------------------------------

 





ARTICLE II
 
PROCEDURES; ITEMS TO BE DELIVERED
 
Section 2.01 Sale of Current Excess Servicing Spread.
 
Subject to, and upon the terms and conditions of this Agreement, Seller will
sell, transfer and assign to Purchaser, and Purchaser will acquire from Seller,
all of Seller’s right, title and interest in and to the Current Excess Servicing
Spread and all proceeds thereof with respect to the Mortgage Loans.
 
Section 2.02 [Reserved].
 
Section 2.03 Items to be Delivered on the Agreement Date.
 
On the Agreement Date, each of Seller and Purchaser shall deliver or cause to be
delivered duly executed copies of the following documents to which they are a
party or for which they are otherwise responsible as set forth below:
 
(a) The Sale Agreements and all agreements, certificates, opinions and
instruments required to be delivered under each Sale Agreement on the Agreement
Date;
 
(b) The Future Spread Agreements and all agreements, certificates, opinions and
instruments required to be delivered under each Future Spread Agreement on the
Agreement Date; and
 
(c) The executed Purchase and Sale Agreement.
 
Section 2.04 Items to be Delivered on the Sale Date.
 
(a) On the Sale Date, subject to the satisfaction of the terms and conditions
herein, each of Seller and Purchaser shall deliver or cause to be delivered duly
executed copies of the following documents to which they are a party or for
which they are otherwise responsible:
 
(i) The GNMA Acknowledgment Agreement;
 
(ii) The Assignment Agreement;
 
15

 
 

--------------------------------------------------------------------------------

 





(iii) All agreements, certificates, opinions and instruments required to be
delivered under each Sale Agreement and Future Spread Agreement on the Sale
Date;
 
(iv) All agreements, certificates, opinions and instruments required to be
delivered under the executed Purchase and Sale Agreement reasonably related to
the transactions contemplated hereunder that are required to be delivered on the
Sale Date;
 
(v) The executed Current Spread Distribution Account Agreement;
 
(vi) The executed Current Spread Distribution Account Control Agreement;
 
(vii) The executed Current Spread Reserve Account Agreement;
 
(viii) The executed Current Spread Reserve Account Control Agreement;
 
(ix) An Opinion of Counsel of Seller, reasonably acceptable to Purchaser,
regarding due authorization, authority, and enforceability of the applicable
Transaction Documents to which Seller is a party, and regarding no conflicts
with other material Seller agreements;
 
(x) An Opinion of Counsel of Seller, reasonably acceptable to Purchaser,
regarding the characterization of the transfer of the Current Excess Servicing
Spread from Seller to Purchaser as a true sale for bankruptcy purposes;
 
(xi) An Opinion of Counsel of Seller, reasonably acceptable to Purchaser,
regarding the perfection of the assignment of Current Excess Servicing Spread to
Purchaser;
 
(xii) A certificate of good standing of Seller dated as of a date within five
(5) Business Days prior to the Closing Date to be delivered by Seller;
 
(xiii) A secretary’s certificate of Seller attaching its organizational
documents, board resolutions and incumbency certificates;
 
16

 
 

--------------------------------------------------------------------------------

 





(xiv) An officer’s certificate of Seller that all conditions precedent to the
purchase of the Mortgage Servicing Rights under the Purchase and Sale Agreement
have been satisfied (or if waived, such waiver has been approved by Purchaser);
 
(xv) A duly executed corporate certificate of Seller required by Section 9.07
dated as of the Sale Date;
 
(xvi) A duly executed corporate certificate of Purchaser required by
Section 10.05 dated as of the Sale Date;
 
(xvii) A certificate of good standing of Purchaser, dated as of a date within
five (5) Business Days prior to the Sale Date to be delivered by Purchaser; and
 
(xviii) A UCC-1 financing statement relating to the security interest of
Purchaser in the Current Excess Servicing Spread, in form and substance
reasonably acceptable to Purchaser.
 
(b) On the Sale Date, subject to the satisfaction of the terms and conditions
herein, Seller shall provide Purchaser with copies of the following:
 
(i) Any amendments, modifications or restatements of the Purchase and Sale
Agreement;
 
(ii) The bill of sale, assignment agreement or other transfer agreement pursuant
to which Bank of America will transfer the Mortgage Servicing Rights to Seller;
 
(iii) The executed Power of Attorney; and
 
(iv) A preliminary Schedule of Mortgage Loans containing information with
respect to the Mortgage Loans anticipated to be included in this Agreement on
the Sale Date as of November 30, 2012.
 
Section 2.05 Sale Date Transactions.
 
On the Sale Date, subject to the satisfaction of the terms and conditions
herein:
 
17

 
 

--------------------------------------------------------------------------------

 





(a) The Parties shall execute and deliver the Assignment Agreement;
 
(b) Purchaser shall remit to Seller the Purchase Price; and
 
(c) Ownership of the Current Excess Servicing Spread shall be transferred to
Purchaser.
 
ARTICLE III
PAYMENTS AND DISTRIBUTIONS
 
Section 3.01 Purchase Price.
 
On the first Business Day following the Agreement Date, Purchaser shall pay
Seller an amount (the “Deposit”) equal to the product of (i) $24,241,315 and
(ii) Current Excess Servicing Spread Percentage, without any of the adjustments
provided in the Purchase and Sale Agreement for such calculation, as an earnest
money deposit.
 
In full consideration for the purchase of the Current Excess Servicing Spread
and the rights under the Future Spread Agreement for GNMA Mortgage Loans, and
upon the terms and conditions of this Agreement, Purchaser shall pay to Seller
an amount (the “Base Purchase Price”) equal to the product of (x) the aggregate
outstanding principal balance of the Mortgage Loans as of the Cut-Off Date,
(y) the Purchase Price Percentage and (z) the Current Excess Servicing Spread
Percentage. The Base Purchase Price shall be allocated by the Parties on the
Sale Date to reflect the consideration for the purchase of the Current Excess
Servicing Spread hereunder (the “Purchase Price”) and the consideration for the
rights acquired by Purchaser under the Future Spread Agreement for GNMA Mortgage
Loans.
 
The Base Purchase Price shall be payable by the Purchaser to the Seller as
follows: (a) the Deposit shall be payable on the first Business Day following
the Agreement Date, (b) 50% of the estimated Base Purchase Price net of the
Deposit shall be payable on the Sale Date and (c) the portion of the Base
Purchase Price that has not been paid to Seller by Purchaser as of such date,
including with respect to Mortgage Loans that have prepaid between the Sale Date
and the Servicing Transfer Date, plus interest thereon at the Federal Funds Rate
for the period from the Sale Date to the Servicing Transfer Date shall be
payable on the Servicing Transfer Date.
 
The Seller shall deliver the Schedule of Mortgage Loans no later ten
(10) Business Days after the Sale Date. In the event there is an adjustment and
reconciliation of the Seller’s purchase price pursuant to the terms of
Section 3.01(d) of the Purchase and Sale Agreement, the Base Purchase Price
shall be subject to a corresponding adjustment and any adjustment amounts
(including interest) shall be paid by the Purchaser or the Seller, as
applicable, to the other party within ten (10) Business Days from receipt of
satisfactory written verification of amounts due.
 
18

 
 

--------------------------------------------------------------------------------

 





Section 3.02 Payments by Purchaser
 
(a) Payments shall be made by Purchaser to Seller by wire transfer of
immediately available funds to an account designated by Seller.
 
(b) If, subsequent to the payment of the Purchase Price or the payment of any
amounts due hereunder to either party, the outstanding principal balance of any
Mortgage Loan is found to be in error, or if for any reason the Purchase Price
or such other amounts is found to be in error, the party benefiting from the
error shall pay an amount sufficient to correct and reconcile the Purchase Price
or such other amounts and shall provide a reconciliation statement and other
such documentation to reasonably satisfy the other party concerning the accuracy
of such reconciliation. Such amounts shall be paid by the proper party within
ten (10) Business Days from receipt of satisfactory written verification of
amounts due.
 
Section 3.03 Accounts.
 
(a) Lockbox Account. Seller shall inform the Mortgagors of Mortgage Loans to
remit their mortgage payments due on or after the Servicing Transfer Date to the
Lockbox Account. All amounts on deposit in the Lockbox Account will be
maintained and applied in accordance with the Servicing Agreement. Payments of
all Servicing Spread Collections received on and after the Servicing Transfer
Date shall be transferred from the Lockbox Account to the Third Party Controlled
Current Spread Distribution Account within one Business Day of receipt and
identification thereof and in any event, within two Business Days of receipt
thereof, subject, however, to the rights and remedies of Agency pursuant to the
lien granted in its favor pursuant to the requirements of the GNMA
Acknowledgment Agreement. If Seller receives any Servicing Spread Collections
not remitted to the Lockbox Account or the Third Party Controlled Current Spread
Distribution Account, it shall hold such funds in trust for the benefit of the
Purchaser and deposit such amounts to the Third Party Controlled Current Spread
Distribution Account within two Business Days of receipt thereof.
 
(b) Third Party Controlled Current Spread Distribution Account.
 
(i) The Third Party Controlled Current Spread Distribution Account will be
established with Wells Fargo Bank, National Association or with such other third
party custodian or trustee selected by Purchaser, for the sole purpose of
receiving and disbursing all Servicing Spread Collections with respect to the
Mortgage Loans, MSR Successor Proceeds, Sales Proceeds and Repurchase Prices.
The Third Party Controlled Current Spread Distribution Account will be
established pursuant to the Current Spread Distribution Account Control
Agreement with respect to which Purchaser is an Entitlement Holder with Control.
So long as permitted by the Current Spread Distribution Account Control
Agreement,
 
19

 
 

--------------------------------------------------------------------------------

 





Seller may direct the disposition of funds in the Third Party Controlled Current
Spread Distribution Account strictly in accordance with the Priority of
Payments. Upon any material breach of a representation, warranty or covenant by
Seller hereunder or during the occurrence and continuance of a Current Spread
Reserve Account Deposit Event, Purchaser may elect to exercise Control over the
Third Party Controlled Current Spread Distribution Account. Seller agrees to
take all actions reasonably necessary, including the filing of appropriate
financing statements, to protect Purchaser’s interest in the Third Party
Controlled Current Spread Distribution Account.
 
(ii) Each of the Seller and the Purchaser shall remit any MSR Successor Proceeds
received by such party after the Sale Date directly to the Third Party
Controlled Current Spread Distribution Account. The Purchaser shall remit any
proceeds received by the Purchaser in connection with the sale of the Mortgage
Servicing Rights and appointment of a successor servicer following the
termination of the Seller, as servicer of the Mortgage Loans, by the Agency in
excess of MSR Successor Proceeds to the Seller, as directed by the Seller.
 
(iii) Seller shall direct each payer of Sales Proceeds to remit such payments
directly to the Third Party Controlled Current Spread Distribution Account.
 
(iv) Seller shall direct Bank of America to remit (i) Servicing Spread
Collections received by it prior to the Servicing Transfer Date and (ii) any
Repurchase Price under the Purchase and Sale Agreement, directly to the Third
Party Controlled Current Spread Distribution Account.
 
(v) If Seller receives any amounts required to be deposited into the Third Party
Controlled Current Spread Distribution Account in error, Seller shall promptly
remit such funds to the Third Party Controlled Current Spread Distribution
Account.
 
(c) Current Spread Reserve Account. The Current Spread Reserve Account will be
established with Wells Fargo Bank, National Association or with such other third
party custodian or trustee selected by Purchaser. The Current Spread Reserve
Account will be established pursuant to the Current Spread Reserve Account
Control Agreement with respect to which Purchaser is an Entitlement Holder with
Control. So long as permitted by the Current Spread Reserve Account Control
Agreement, Seller may direct the disposition of funds in the Current Spread
Reserve Account strictly in accordance with Section 3.05. Seller agrees to take
all actions reasonably necessary, including the filing of appropriate financing
statements, to protect Purchaser’s interest in the Current Spread Reserve
Account.
 
20

 
 

--------------------------------------------------------------------------------

 





If at any time Seller’s Consolidated Tangible Net Worth falls below the sum of
(x) $250,000,000 and (y) 50% of the proceeds from any issuance of equity on or
after the date hereof by Seller, Nationstar Mortgage Holdings Inc. or any of
Seller’s consolidated subsidiaries or if Seller (considered together with its
consolidated subsidiaries) defaults in any indebtedness in excess of $10,000,000
(individually or in the aggregate) (each, a “Current Spread Reserve Account
Deposit Event”), Seller shall immediately notify Purchaser in writing that a
Current Spread Reserve Account Deposit Event has occurred. On each Distribution
Date upon which a Current Spread Reserve Account Deposit Event has occurred and
is continuing, Seller shall be required to transfer funds in the Third Party
Controlled Current Spread Distribution Account to the Current Spread Reserve
Account in accordance with the Priority of Payments until the amount of funds in
the Current Spread Reserve Account is equal to the Current Spread Reserve
Account Required Amount. The “Current Spread Reserve Account Required Amount” is
equal to 25% of the fair market value as of the date the Current Spread Reserve
Account Deposit Event that is then-continuing first occurred of the Total
Servicing Spread expected to be paid over the expected remaining life of the
Mortgage Loans (the “Remaining Expected Total Servicing Spread”) determined in
accordance with the following paragraph. Seller shall immediately notify
Purchaser in writing if a Current Spread Reserve Account Deposit Event is no
longer continuing. Any funds in the Current Spread Reserve Account in excess of
the Current Spread Reserve Account Required Amount shall be released to Seller.
 
For purposes of determining the fair market value of the Remaining Expected
Total Servicing Spread, Purchaser shall submit its claim for determination of
the fair market value of the Remaining Expected Total Servicing Spread, together
with such back-up information it deems appropriate to justify such fair market
value (which value shall be considered the fair market value of the Remaining
Expected Total Servicing Spread for purposes of calculating the Current Spread
Reserve Account Required Amount until the final determination of such fair
market value in accordance with this paragraph). Within five (5) Business Days
of Seller’s receipt of such determination, Seller shall notify Purchaser in
writing of its acceptance or any objection to such determination of such fair
market value, and if Seller objects to such determination, such notice shall
include its own determination of such fair market value and any back-up
information as it deems appropriate to justify such fair market value (an
“Objection Notice”). In the event an Objection Notice is delivered, the parties
shall negotiate in good faith a resolution to such objection. In the event that
Seller and Purchaser are unable to resolve such objection within five
(5) Business Days of the delivery of such Objection Notice, Seller and Purchaser
shall appoint a mutually acceptable nationally recognized valuation expert to
determine such fair market value of the Remaining Expected Total Servicing
Spread. The determination of such valuation expert shall be binding on Seller
and Purchaser and the fees of such valuation expert shall be borne by Seller.
 
(d) Agency Reserve Account. On the Closing Date, the Purchaser shall establish
the Agency Reserve Account, which shall be pledged to Ginnie Mae pursuant to the
GNMA Acknowledgment Agreement. The Agency Reserve Account shall be available for
Claims and Losses payable to Ginnie Mae pursuant to Section 8(d) of the GNMA
Acknowledgement Agreement. The Reserve Account Deposit Amount shall be deposited
in the Agency Reserve Account pursuant to the Priority of Payments until the
amounts on deposit in the Agency Reserve Account are equal to the Target Reserve
Account. On any Distribution Date, if the amount on deposit in the Agency
Reserve Account exceeds the Target Reserve Amount, such excess shall be released
to Purchaser.
 
21

 
 

--------------------------------------------------------------------------------

 





Section 3.04 Priority of Payments.
 
On each Business Day, subject to the terms and conditions of the Current Spread
Distribution Account Control Agreement, Seller (or, after the delivery of an
access termination notice pursuant to the Current Spread Distribution Account
Control Agreement, Purchaser) shall direct the Bank to apply the monies in the
Third Party Controlled Current Spread Distribution Account in the following
order of priority (the “Priority of Payments”), in every case, after giving
effect to each prior item in the Priority of Payments on such Distribution Date:
 
(a) first, on each Distribution Date, to pay to the parties necessary to cure
the failure of the issuer to make a required remittance to security holders
then-outstanding under the Ginnie Mae Contract;
 
(b) second, from amounts in the Third Party Controlled Current Spread
Distribution Account attributable to MSR Successor Proceeds, pro rata, (A) the
Current Excess Servicing Spread Percentage of such MSR Successor Proceeds to
Purchaser, and (B) the Retained Servicing Spread Percentage of such MSR
Successor Proceeds to Seller; provided, that (I) prior to the distribution to
Purchaser of any MSR Successor Proceeds pursuant to clause (A), such MSR
Successor Proceeds shall be applied first, to the payment to Seller of any
Purchaser Enforcement Expenses then due and payable and second, to the payment
of any indemnity payments then due and payable to a Seller Indemnitee pursuant
to Section 11.02, and (II) prior to the distribution to Seller of any MSR
Successor Proceeds pursuant to clause (B), such MSR Successor Proceeds shall be
applied first, to the payment of any Seller Enforcement Expenses then due and
payable, second, to the payment of any indemnity payments then due and payable
to a Purchaser Indemnitee pursuant to Section 11.01 and third, for deposit to
the Current Spread Reserve Account to the extent necessary to cause the amount
of funds on deposit in the Current Spread Reserve Account to equal the Current
Spread Reserve Account Required Amount.
 
(c) third, on any Business Day from and including the first Business Day of a
calendar month to but excluding the Distribution Date in such calendar month, at
the option of Seller, the Base Servicing Fee payable with respect to a prior
Collection Period for the Mortgage Loans to Seller;
 
(d) fourth, on each Distribution Date, to the extent not previously paid to
Seller in accordance with Section 3.04(c), any accrued and unpaid Base Servicing
Fee to Seller;
 
22

 
 

--------------------------------------------------------------------------------

 





(e) fifth, on each Distribution Date, pro rata, (A) to Purchaser, any Current
Excess Servicing Spread for the prior Collection Period (other than the portion
thereof consisting of MSR Successor Proceeds paid pursuant to Section 3.04(a));
and (B) to Seller, any Retained Servicing Spread for the prior Collection Period
(other than the portion thereof consisting of MSR Successor Proceeds paid
pursuant to Section 3.04(a)); provided, that (I) prior to the distribution to
Purchaser of any Current Excess Servicing Spread pursuant to clause (A), the
Current Excess Servicing Spread shall be applied first, to the Agency Reserve
Account for the payment of the Reserve Account Deposit Amount, second, to the
payment to Seller of any Purchaser Enforcement Expenses then due and payable and
third, to the payment of any indemnity payments then due and payable to a Seller
Indemnitee pursuant to Section 11.02, and (II) prior to the distribution to
Seller of any Retained Servicing Spread pursuant to clause (B), the Retained
Servicing Spread shall be applied first, to the payment of any Seller
Enforcement Expenses then due and payable, second, to the payment of any
indemnity payments then due and payable to a Purchaser Indemnitee pursuant to
Section 11.01 and third, for deposit to the Current Spread Reserve Account to
the extent necessary to cause the amount of funds on deposit in the Current
Spread Reserve Account to equal the Current Spread Reserve Account Required
Amount; and
 
(f) sixth, on each Distribution Date, to Seller, any other amounts remaining on
deposit in the Third Party Controlled Current Spread Distribution Account.
 
All payments to Purchaser or Seller shall be made by wire transfer of
immediately available federal funds to an account designated by Purchaser or
Seller, as applicable.
 
Section 3.05 Withdrawals from the Current Spread Reserve Account.
 
On any Business Day, at the instruction of Purchaser, Seller shall direct the
Bank to apply funds in the Current Spread Reserve Account, if any, to the
payment of indemnity payments payable to a Purchaser Indemnitee pursuant to
Section 11.01. If on any Business Day a Current Spread Reserve Account Deposit
Event is not then continuing and all outstanding indemnity payments payable to
Purchaser Indemnitees have been paid in full, Seller may direct the Bank to
distribute any remaining funds in the Current Spread Reserve Account to, or as
directed by, Seller. If there are any funds remaining in the Current Spread
Reserve Account after the Current Excess Servicing Spread and all indemnity
payments payable to Purchaser Indemnitees have been paid in full, Seller shall
direct the Bank to distribute such remaining funds to, or as directed by,
Seller.
 
Section 3.06 Payment to Seller of Base Servicing Fee.
 
Seller shall be entitled to payment of the Base Servicing Fee only to the extent
funds are available therefor in the Third Party Controlled Current Spread
Distribution Account in accordance with the Priority of Payments. Under no
circumstances shall Purchaser be liable to Seller for payment of the Base
Servicing Fee. In the event servicing of the Mortgage Loans is
 
23

 
 

--------------------------------------------------------------------------------

 





transferred to sub-servicers for any reason, the servicing fees and expenses of
such sub-servicers shall be paid by Seller and in no event will the amount of
Servicing Spread Collections or MSR Successor Proceeds otherwise allocable to
the Current Excess Servicing Spread be reduced due to the payment of
sub-servicing fees and expenses.
 
Section 3.07 Intent and Characterization.
 
(a) Seller and Purchaser intend that the sale of the Current Excess Servicing
Spread pursuant to this Agreement constitutes a valid sale of such Current
Excess Servicing Spread from Seller to Purchaser, conveying good title thereto
free and clear of any Lien other than Permitted Liens, and that the beneficial
interest in and title to the Current Excess Servicing Spread not be part of
Seller’s estate in the event of the bankruptcy of Seller. Seller and Purchaser
intend and agree to treat the transfer and assignment of the Current Excess
Servicing Spread as an absolute sale for tax purposes, and as an absolute and
complete conveyance of title for property law purposes. Except for financial
accounting purposes, neither party intends the transactions contemplated hereby
to be characterized as a loan from Purchaser to Seller.
 
(b) In the event (but only in the event) that the conveyance of the Current
Excess Servicing Spread is characterized by a court or governmental authority as
security for a loan rather than a sale, Seller will be deemed to have granted to
Purchaser, and Seller hereby grants to Purchaser, a security interest in all of
its right, title and interest in, to and under the Current Excess Servicing
Spread and all proceeds thereof as security for a loan in an amount equal to the
Purchase Price.
 
ARTICLE IV
 
[RESERVED]
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
As an inducement to Purchaser to enter into this Agreement, Seller represents
and warrants to Purchaser as of the Agreement Date and the Sale Date (or as of
the date specified below, as applicable):
 
Section 5.01 Due Organization and Good Standing.
 
Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Seller is qualified to
transact business in each jurisdiction in which such qualification is deemed
necessary to service the Mortgage Loans.
 
24

 
 

--------------------------------------------------------------------------------

 





Seller has, in full force and effect (without notice of possible suspension,
revocation or impairment), all required permits, approvals, licenses, and
registrations to conduct all activities in all states in which its activities
with respect to the Mortgage Loans or the Mortgage Servicing Rights require it
to be licensed, registered or approved in order to service the Mortgage Loans
and own the Mortgage Servicing Rights, unless the failure to obtain such
permits, approvals, licenses and registrations would not reasonably be expected
to have a material adverse effect on Seller’s ability to perform its obligations
under this Agreement or the other Transaction Documents to which it is a party.
 
Section 5.02 Authority and Capacity.
 
Seller has all requisite limited liability company power, authority and
capacity, subject to the approvals required pursuant to Section 5.03, to enter
into this Agreement and each other Transaction Document to which it is a party
and to perform the obligations required of it hereunder and thereunder. The
execution and delivery of this Agreement and each other Transaction Document to
which Seller is a party and the consummation of the transactions contemplated
hereby and thereby have each been duly and validly authorized by all necessary
limited liability company action. This Agreement and each other Transaction
Document to which it is a party has been duly executed and delivered by Seller.
This Agreement constitutes, and each other applicable Transaction Document to
which Seller is a party constitutes or will constitute, a valid and legally
binding agreement of Seller enforceable in accordance with its terms, and no
offset, counterclaim or defense exists to the full performance by Seller of this
Agreement or such other Transaction Document, except as the same may be limited
by bankruptcy, insolvency, reorganization and similar laws affecting the
enforcement of creditors’ rights generally and by general equity principles.
 
Section 5.03 Agency Agreements.
 
Seller will have obtained the GNMA Acknowledgement Agreement and all other
necessary approvals, agreements and consents, if any, of the Agency with respect
to the Transaction Documents on or prior to the Sale Date.
 
Section 5.04 Title to the Mortgage Servicing Rights.
 
As of the Closing Date, Seller will be the lawful owner of the Mortgage
Servicing Rights, will be responsible for the maintenance of the Related Escrow
Accounts, and will have the sole right and authority to transfer the Current
Excess Servicing Spread as contemplated hereby. The transfer, assignment and
delivery of the Current Excess Servicing Spread shall be subject to the Agency’s
rights under the Ginnie Mae Contract and shall be free and clear of any and all
claims, charges, defenses, offsets, Liens and encumbrances of any kind or nature
whatsoever, other than such Agency rights and Permitted Liens.
 
25

 
 

--------------------------------------------------------------------------------

 





Section 5.05 Effective Agreements.
 
The execution, delivery and performance of this Agreement and each other
Transaction Document that has been executed by Seller, compliance with the terms
hereof and thereof and the consummation of the transactions contemplated hereby
and thereby did not, and will not, violate, conflict with, result in a breach
of, constitute a default under, be prohibited by or require any additional
approval under its certificate of formation or limited liability company
agreement, any instrument or agreement to which it is a party or by which it is
bound or which affects the Current Excess Servicing Spread, or any state or
federal law, rule or regulation or any judicial or administrative decree, order,
ruling or regulation applicable to it or to the Current Excess Servicing Spread.
 
Section 5.06 No Accrued Liabilities.
 
There are no accrued liabilities of Seller with respect to the Mortgage Loans or
the Mortgage Servicing Rights or circumstances under which such accrued
liabilities will arise against Purchaser as purchaser of the Current Excess
Servicing Spread.
 
Section 5.07 Seller/Servicer Standing.
 
Seller is a Ginnie Mae issuer and a HUD approved mortgagee/servicer in good
standing with the requisite financial criteria and adequate resources to
complete the transactions contemplated hereby on the conditions stated herein.
No event has occurred, including but not limited to a change in insurance
coverage, which would make Seller unable to comply with Ginnie Mae and HUD
eligibility requirements or which would require notification to the Agency or
HUD. Furthermore, if at any time prior to the termination of this Agreement, the
Seller is unable to comply with any of Ginnie Mae or HUD eligibility
requirements, it shall immediately notify the Purchaser that it is no longer a
Ginnie Mae approved issuer or a HUD approved mortgagee/servicer of mortgage
loans.
 
Section 5.08 MERS Membership.
 
Seller is a member in good standing under the MERS system.
 
Section 5.09 Agency Set-off Rights.
 
Seller has no actual notice, including any notice received from the Agency, or
any reason to believe, that, other than in the normal course of Seller’s
business, any circumstances exist that would result in Seller being liable to
the Agency for any amount due by reason of: (i) any breach of servicing
obligations or breach of mortgage selling warranty to the Agency under servicing
agreements relating to Seller’s entire servicing portfolio for the Agency
(including any unmet mortgage repurchase obligation), (ii) any unperformed
obligation with respect to mortgage loans that Seller is servicing for the
Agency under the regular servicing option or other mortgages
 
26

 
 

--------------------------------------------------------------------------------

 





subject to recourse agreements, (iii) any loss or damage to the Agency by reason
of any inability to transfer to a purchaser of the servicing rights Seller’s
selling and servicing representations, warranties and obligations, or (iv) any
other unmet obligations to the Agency under a servicing contract relating to
Seller’s entire servicing portfolio with the Agency.
 
Section 5.10 Ability to Perform; Solvency.
 
Seller does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement. Seller is
Solvent and the sale of the Current Excess Servicing Spread will not cause
Seller to become insolvent. The sale of the Current Excess Servicing Spread is
not undertaken to hinder, delay or defraud any of the creditors of Seller. The
consideration received by Seller upon the sale of the Current Excess Servicing
Spread constitutes fair consideration and reasonably equivalent value therefor.
 
Section 5.11 Material Documents.
 
Seller has provided Purchaser with executed copies of all material agreements
and documents, and any amendments thereto, relating to Seller’s acquisition of
the Mortgage Servicing Rights and the servicing of the Mortgage Loans.
 
Section 5.12 Obligations with Respect to Origination.
 
Seller shall remain liable for all obligations with respect to the origination
of each Mortgage Loan and, if applicable, for all obligations with respect to
the sale of such Mortgage Loan to the Agency.
 
Section 5.13 No Actions.
 
There have not been commenced or, to the best of Seller’s knowledge, threatened,
any action, suit or proceeding which will likely materially and adversely affect
the consummation of the transactions contemplated by any Transaction Document.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES AS TO MORTGAGE
LOANS AND SERVICING
 
As further inducement to Purchaser to enter into this Agreement, Seller
represents and warrants to Purchaser, as of the Agreement Date and the Sale Date
(or as of the date specified below, as applicable):
 
27

 
 

--------------------------------------------------------------------------------

 





Section 6.01 Servicing Agreements; Applicable Laws.
 
The originator of the Mortgage Loan and each prior owner of the Mortgage
Servicing Rights has each performed its obligations in all material respects in
accordance with the terms of the related Mortgage Note, Mortgage, Servicing
Agreements and Applicable Law.
 
Section 6.02 Related Escrow Accounts.
 
All Related Escrow Accounts are being, and have been, maintained in accordance
with Applicable Law and in accordance with the Servicing Agreements and the
terms of the related Mortgages and other Mortgage Loan Documents; and, except as
to payments which are past due under Mortgage Notes, all balances required by
the Mortgages or other Mortgage Loan Documents to be paid to Seller for the
account of the Mortgagors are on deposit in the appropriate Related Escrow
Account.
 
Section 6.03 Accuracy of Servicing Information.
 
The information in the Data Tape dated as of November 30, 2012 is true and
correct in all material respects as of the date specified therein; provided that
if there is no date specified in the Data Tape, as of November 30, 2012.
 
Section 6.04 No Purchaser Responsibility.
 
Purchaser shall have no responsibility, liability or other obligation whatsoever
under any Servicing Agreement or with respect to any Mortgage Loan, or to make
any advance thereunder, to pay any servicing fees thereunder or for repurchase
or origination claims thereunder.
 
Section 6.05 Location of Credit Files.
 
All of the Mortgage Loan Documents are or upon delivery by Bank of America will
be held by Custodians, or if held by the Seller, in the locations specified in
Exhibit E, unless temporarily removed for enforcement purposes in the normal
course of servicing. Seller will notify Purchaser in writing of any changes in
locations of the Mortgage Loan Documents held by the Seller in Exhibit E.
 
Section 6.06 Representations Concerning the Current Excess Servicing Spread.
 
(a) Seller has not assigned, pledged, conveyed, or encumbered the Current Excess
Servicing Spread to any other Person (other than Permitted Liens) and
immediately prior to the sale of the Current Excess Servicing Spread on the Sale
Date, Seller was the sole owner of the Current Excess Servicing Spread and had
good and marketable title thereto (subject to the rights of the Agency under the
Servicing Agreements, free and clear of all Liens
 
28

 
 

--------------------------------------------------------------------------------

 





(other than Permitted Liens), and no Person, other than Purchaser, has any Lien
(other than Permitted Liens) on the Current Excess Servicing Spread. No security
agreement, financing statement, equivalent security or lien instrument or
continuation statement covering all or any part of the Current Excess Servicing
Spread which has been signed by Seller or which Seller has authorized any other
Person to sign or file or record, is on file or of record with any public
office, except such as may have been terminated or filed by or on behalf of
Purchaser.
 
(b) The sale by Seller to Purchaser of the Current Excess Servicing Spread does
not and will not violate any Requirement of Law, the effect of which violation
is to render void or voidable such sale.
 
(c) As contemplated under Section 3.07(b), upon the filing of financing
statements on Form UCC-1 naming Purchaser as “Secured Party” and Seller as
“Debtor”, and describing the Current Excess Servicing Spread, in the
jurisdictions and recording offices listed on Exhibit I attached hereto, the
Seller has taken all steps necessary under the UCC to perfect the sale of the
Current Excess Servicing Spread to Purchaser and all right, title and interest
of Purchaser in, to and under the Current Excess Servicing Spread.
 
(d) Purchaser has and will continue to have the full right, power and authority
to pledge the Current Excess Servicing Spread, and the Current Excess Servicing
Spread may be further assigned without any requirement, in each case, subject
only to the Agency’s consent.
 
(e) Each Servicing Agreement constitutes an Eligible Servicing Agreement.
 
ARTICLE VII
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
As an inducement to Seller to enter into this Agreement, Purchaser represents
and warrants to Purchaser as of the Agreement Date and the Sale Date (or as of
the date specified below, as applicable):
 
Section 7.01 Due Organization and Good Standing.
 
Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Purchaser is qualified to
transact business in each jurisdiction in which such qualification is deemed
necessary.
 
29

 
 

--------------------------------------------------------------------------------

 





Section 7.02 Authority and Capacity.
 
Purchaser has all requisite limited liability company power, authority and
capacity to enter into this Agreement and each other Transaction Document to
which it is a party and to perform the obligations required of it hereunder and
thereunder. The execution and delivery of this Agreement and each other
Transaction Document to which it is a party and the consummation of the
transactions contemplated hereby and thereby have each been duly and validly
authorized by all necessary limited liability company action. This Agreement
constitutes, and each other applicable Transaction Document to which Purchaser
is a party constitutes or will constitute, a valid and legally binding agreement
of Purchaser enforceable in accordance with its terms, and no offset,
counterclaim or defense exists to the full performance by Purchaser of this
Agreement or such other Transaction Document, except as the same may be limited
by bankruptcy, insolvency, reorganization and similar laws affecting the
enforcement of creditors’ rights generally and by general equity principles.
 
Section 7.03 Effective Agreements.
 
The execution, delivery and performance of this Agreement and each other
Transaction Document to which it is a party by Purchaser, its compliance with
the terms hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not violate, conflict with, result in a
breach of, constitute a default under, be prohibited by or require any
additional approval under its certificate of formation or limited liability
company agreement, any instrument or agreement to which it is a party or by
which it is bound, or any state or federal law, rule or regulation or any
judicial or administrative decree, order, ruling or regulation applicable to it,
in each case which violation, conflict, breach or requirement would reasonably
be expected to have a material adverse effect on Purchaser’s ability to perform
its obligations under this Agreement and any other Transaction Document to which
it is a party.
 
Section 7.04 Sophisticated Investor.
 
Purchaser is a sophisticated investor and its decision to acquire the Current
Excess Servicing Spread is based upon Purchaser’s own independent experience,
knowledge, due diligence and evaluation of this transaction. Purchaser has
relied solely on such experience, knowledge, due diligence and evaluation and
has not relied on any oral or written information provided by Seller other than
the representations and warranties made by Seller herein.
 
Section 7.05 No Actions
 
There shall not have been commenced or, to the best of Purchaser’s knowledge,
threatened any action, suit or proceeding against the Purchaser that will likely
materially and adversely affect the consummation of the transactions
contemplated hereby.
 
30

 
 

--------------------------------------------------------------------------------

 





ARTICLE VIII
 
SELLER COVENANTS
 
Seller covenants and agrees as follows:
 
Section 8.01 Servicing Obligations.
 
(a) Seller shall (or, prior to the Servicing Transfer Date, shall cause the
Interim Servicer to,) pay, perform and discharge all liabilities and obligations
relating to the Servicing, including all liabilities and obligations under the
Mortgage Loan Documents, Applicable Law and the Servicing Agreements; and shall
pay, perform and discharge all the rights, obligations and duties with respect
to the Related Escrow Accounts as required by the Agency, the Servicing
Agreements, the Mortgage Loan Documents, all Applicable Law and in accordance
with the Purchase and Sale Agreement.
 
(b) Under no circumstances shall Purchaser be responsible for the Servicing acts
and omissions of Seller or any other servicer or any originator of the Mortgage
Loans, or for any servicing related obligations or liabilities of any servicer
in the Servicing Agreements or of any Person under the Mortgage Loan Documents,
or for any other obligations or liabilities of Seller or Bank of America.
 
(c) Upon termination of any Servicing Agreement, Seller shall remain liable to
Purchaser and the Agency for all liabilities and obligations incurred by the
servicer or its designee while Seller or its designee was acting as the servicer
thereunder.
 
(d) Seller shall conduct quality control reviews of its servicing operations in
accordance with industry standards and the requirements of the Agency.
 
Section 8.02 Cooperation; Further Assurances.
 
Seller shall cooperate with and assist Purchaser, as reasonably requested, in
carrying out the purposes of this Agreement. Seller will cooperate and assist
Purchaser, as reasonably requested and at the reasonable expense of Purchaser
(except as provided in Section 12.01), in obtaining consents from the Agency as
may be required or advisable to assign, transfer, deliver, hypothecate, pledge,
subdivide, finance or otherwise deal with the Current Excess Servicing Spread.
If Seller is terminated under any Servicing Agreement, Seller shall cooperate
fully and at its own expense in transferring such Servicing. If Purchaser
assigns all or any portion of the Current Excess Servicing Spread or its other
rights under this Agreement to a Third Party Assignee, Seller will cooperate and
assist any Third Party Assignee in drafting and entering into a Third Party
Current Spread Agreement in accordance with Section 12.16.
 
31

 
 

--------------------------------------------------------------------------------

 





Section 8.03 Financing Statements.
 
Seller hereby authorizes the filing of any financing statements or continuation
statements, and amendments to financing statements, in any jurisdictions and
with any filing offices as Purchaser may determine, in its sole discretion, are
necessary or advisable to perfect the sale of the Current Excess Servicing
Spread granted to Purchaser in connection herewith. Seller agrees to execute
financing statements in form reasonably acceptable to Purchaser and Seller at
the request of Purchaser in order to reflect Purchaser’s interest in the Current
Excess Servicing Spread.
 
Section 8.04 Supplemental Information.
 
From time to time after the Sale Date, Seller promptly shall furnish Purchaser
such incidental information, which is reasonably available to Seller,
supplemental to the information contained in the documents and schedules
delivered pursuant to this Agreement, as may reasonably be requested to monitor
performance of the Mortgage Loans and the payment of the Current Excess
Servicing Spread.
 
Section 8.05 Access to Information.
 
From time to time, at such times as are reasonably convenient to Seller,
Purchaser or its designees may conduct audits or visit and inspect (a) any of
the Mortgage Loans or places where the Credit Files are located, to examine the
Credit Files, internal controls and procedures maintained by Seller and its
agents, and take copies and extracts therefrom, and to discuss Seller’s affairs
with its officers, employees and, upon notice to Seller, independent
accountants. Seller hereby authorizes such officers, employees and independent
accountants to discuss with Purchaser the affairs of Seller and (b) the Seller’s
servicing facilities for the purpose of satisfying the Purchaser that Seller,
has the ability to service the Mortgage Loans related to Mortgage Servicing
Rights in accordance with the standards set forth in the applicable Servicing
Agreement. Any audit provided for herein will be conducted in accordance with
Seller’s rules respecting safety and security on its premises, in accordance
with applicable privacy and confidentiality laws and without materially
disrupting operations.
 
Section 8.06 Home Affordable Modification Program.
 
With respect to any Mortgage Loans that have been modified or that are or will
be in a modification trial period as part of the U.S. Department of the
Treasury’s Home Affordable Modification Program (“HAMP”) (such Mortgage Loans,
the “HAMP Loans”), Seller represents and warrants that it will continue to
service such HAMP Loan in accordance with the HAMP terms and will ensure the
timely compliance and filing of any appropriate HAMP documentation with the
applicable regulator.
 
32

 
 

--------------------------------------------------------------------------------

 





Section 8.07 Distribution Date Data Tapes and Reports.
 
Seller shall deliver the following to Purchaser two Business Days prior to each
Distribution Date:
 
(a) An Electronic Data File in form and substance acceptable to Purchaser
containing, for each Mortgage Loan, principal, interest and Servicing Spread
Collections, and delinquency status (i.e. 30, 60, 90, FCL, REO) as of the last
day of the prior Collection Period;
 
(b) A Summary Activity Report with respect to the Mortgage Loans with respect to
the prior Collection Period containing:
 
(i) aggregate beginning principal balance as of the first and last date of the
Collection Period,
 
(ii) aggregate regular principal collected,
 
(iii) aggregate noncash principal,
 
(iv) aggregate interest collected,
 
(v) aggregate liquidation principal,
 
(vi) aggregate curtailments,
 
(vii) liquidations,
 
(viii) short sales,
 
(ix) (1) for each Mortgage Loan, the principal balance, the applicable servicing
spread, the final maturity date, the mortgage, interest rate, the loan-to-value
ratio and the FICO score, and (2) for each Mortgage Loan that was refinanced by
a lender other than Seller or an affiliate thereof, to the extent such
information is known to Seller in the ordinary course of business and the
collection and delivery of such information does not impose any additional and
undue burden on Seller, the name of such lender and the mortgage interest rate
of the newly originated residential mortgage loan;
 
33

 
 

--------------------------------------------------------------------------------

 





(c) A Delinquency Report with respect to the Mortgage Loans containing:
 
(i) The aggregate outstanding principal balance of the Mortgage Loans and
percentages of the aggregate outstanding principal balance of the Mortgage Loans
in each of the following categories as of the last day of the prior Collection
Period:
 
(1) Current Mortgage Loans,
 
(2) 0-29 days delinquent,
 
(3) 30-59 days delinquent,
 
(4) 60-89 days delinquent,
 
(5) 90 days or more delinquent,
 
(6) Mortgage Loans in Foreclosure,
 
(7) Mortgage Loans with respect to which the related Mortgaged Properties have
become real estate owned properties, and
 
(8) Mortgage Loans in which the Mortgagor is in bankruptcy;
 
(ii) For each of the above categories, a roll report showing the migration of
Mortgage Loans in such category from the last day of the second prior Collection
Period;
 
(d) A Disbursement Report for such Distribution Date containing:
 
(i) The Servicing Spread Collections for the prior Collection Period,
 
(ii) The Base Servicing Fee paid to Seller,
 
34

 
 

--------------------------------------------------------------------------------

 





(iii) The amount of the Current Excess Servicing Spread paid to Purchaser,
 
(iv) The amount of funds, if any, transferred to the Current Spread Reserve
Account,
 
(v) The amount of Purchaser Indemnitees, if any, paid from each of the Third
Party Controlled Current Spread Distribution Account or the Current Spread
Reserve Account, and
 
(vi) The amount of funds paid to Seller from the Current Spread Reserve Account.
 
Section 8.08 Financial Statements and Officer’s Certificates.
 
(a) If Seller’s financial statements are not filed with the U.S. Securities and
Exchange Commission and are not publicly available, Seller shall deliver to
Purchaser copies of Seller’s most recent audited quarterly financial statements
within 45 days of the end of each of Seller’s fiscal quarters and its most
recent audited annual financial statements within 90 days of the end of each of
Seller’s fiscal years.
 
(b) Within 45 days of the end of each of Seller’s fiscal quarters, Seller shall
deliver to Purchaser a certificate from a duly authorized officer of Seller
certifying (i) whether or not Seller has a Consolidated Tangible Net Worth of at
least the sum of (x) $250,000,000 and (y) 50% of the proceeds from any issuance
of equity on or after the date hereof by Seller, Nationstar Mortgage Holdings
Inc. or any of Seller’s consolidated subsidiaries (and shall provide a
calculation of its determination of its Consolidated Tangible Net Worth) and
(ii) whether or not Seller (considered together with its consolidated
subsidiaries) is in default in any indebtedness in excess of $10,000,000
(individually or in the aggregate).
 
Section 8.09 Monthly Management Calls.
 
Within five Business Days after each Distribution Date, Seller shall make its
management team and other appropriate officers and employees available to
Purchaser to discuss by telephone the performance of the Mortgage Loans and the
performance of the parties under the Transaction Documents.
 
35

 
 

--------------------------------------------------------------------------------

 





Section 8.10 Timely Payment of Agency Obligations.
 
Seller shall pay all of its obligations to the Agency in a timely manner so as
to avoid exercise of any right of set-off by the Agency against Seller.
 
Section 8.11 Servicing Agreements.
 
After the Servicing Transfer Date, Seller will service the Mortgage Loans in
accordance with Accepted Servicing Practices and will perform its obligations in
all material respects in accordance with the Servicing Agreements and Applicable
Law. In particular, without limitation, after the Servicing Transfer Date,
Seller shall comply with any advancing obligation under the Servicing
Agreements. Without the express written consent of Purchaser (which consent may
be withheld in its absolute discretion), Seller shall not (a) cancel, terminate
or amend any Mortgage Servicing Rights, (b) expressly provide any required
consent to any termination, amendment or modification of any Servicing
Agreements either verbally or in writing, (c) expressly provide any required
consent to any termination, amendment or modification of any other servicing
agreements or enter into any other agreement or arrangement with the Agency that
may be reasonably material to Purchaser either verbally or in writing,
(d) expressly or verbally waive any material default under or breach of any
Servicing Agreement by the Agency that may be material to the Purchaser (in the
Purchaser’s reasonable determination) or (e) take any other action in connection
with any such Servicing Agreement that would impair in any material respect the
value of the interests or rights of the Purchaser hereunder. Seller shall
conduct its business and perform its obligations under the Servicing Agreements
in a manner such that the Agency will not have cause to terminate any Servicing
Agreement. Notwithstanding the foregoing, in no event will the prohibitions
contained in this Section 8.11 apply to any amendments or modifications of the
Servicing Agreements applicable to Mortgage Loans owned by Seller which do not
affect the Current Excess Servicing Spread with respect to such Mortgage Loans
and are not reasonably material to the Purchaser.
 
The Seller shall monitor the obligations of the Interim Servicer to service and
administer the Mortgage Loans in accordance with the terms of the Servicing
Agreement.
 
Section 8.12 Transfer of Mortgage Servicing Rights.
 
If Seller intends to assign, transfer or sell any of its Mortgage Servicing
Rights to a replacement servicer, to the extent permitted by applicable law,
(a) Seller shall consult with Purchaser and Purchaser shall participate in the
assignment, transfer and sale of such Mortgage Servicing Rights, and (b) Seller
shall obtain the written consent of Purchaser, granted by the Purchaser in its
sole discretion, prior to any assignment, transfer or sale thereof.
 
36

 
 

--------------------------------------------------------------------------------

 





Section 8.13 Consents to Transaction Documents.
 
Seller shall not terminate, amend, amend and restate, modify or waive any
conditions or provisions of any Transaction Document without the express written
consent of Purchaser, which consent shall not be unreasonably withheld, delayed
or conditioned.
 
Section 8.14 Accounts.
 
Seller shall inform the Mortgagors of Mortgage Loans at its own expense to remit
their mortgage payments to the Lockbox Account, and any change in such
instructions shall only be permitted with the express written consent of
Purchaser.
 
Section 8.15 Notification of Certain Events.
 
Seller shall promptly notify Purchaser of any event which, with the passage of
time, could reasonably be expected to result in a termination of any servicing
agreement between (i) Seller and the Agency, (ii) Seller and Fannie Mae or
(iii) Seller and Freddie Mac. Seller shall provide Purchaser with copies of any
notices from the Agency, Fannie Mae or Freddie Mac of any breach, potential
breach, default or potential default by Seller under any servicing agreement
between Seller and the Agency, Fannie Mae or Freddie Mac and with copies of any
notices from the Agency, Fannie Mae or Freddie Mac of any termination, potential
termination or threatened termination of any servicing agreement entered into
between (i) Seller and the Agency, (ii) Seller and Fannie Mae or (iii) Seller
and Freddie Mac. Seller shall promptly forward copies of any material notices
received from the Agency or from any Governmental Authority with respect to the
Mortgage Loans. Seller shall provide Purchaser with (a) copies of all amendments
to the Transaction Documents, the Servicing Agreements (other than with respect
to Mortgage Loans owned by Seller) and the agreements relating to Seller’s
acquisition of the Mortgage Servicing Rights, (b) with respect to Mortgage Loans
owned by Seller, copies of all material amendments to the Servicing Agreements,
and (c) copies of any other agreements Seller enters into with the Agency that
may be reasonably material to Purchaser, in each case, promptly after execution
thereof.
 
Section 8.16 Financing; Pledge of Current Excess Servicing Spread.
 
Seller shall not pledge, obtain financing for, or otherwise permit any Lien of
any creditor of Seller to exist on, any portion of the Servicing Spread
Collections without the prior written consent of Purchaser. Seller’s financial
statements shall contain footnotes indicating that the Current Excess Servicing
Spread has been sold, and Seller does not maintain any ownership interest
therein.
 
37

 
 

--------------------------------------------------------------------------------

 





Section 8.17 Existence, etc.
 
Seller shall:
 
(a) preserve and maintain its legal existence, good standing and all of its
material licenses required to service the Mortgage Loans;
 
(b) comply with the requirements of all Applicable Laws, rules, regulations and
orders of Governmental Authorities (including truth in lending and real estate
settlement procedures) if failure to comply with such requirements could be
reasonably likely (either individually or in the aggregate) to have a material
adverse effect on its ability to perform its obligations hereunder or under any
other Transaction Document;
 
(c) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied, and maintain adequate
accounts and reserves for all taxes (including income taxes), all depreciation,
depletion, obsolescence and amortization of its properties, all contingencies,
and all other reserves;
 
(d) not move its chief executive office or chief operating office from the
addresses referred to in Exhibit I unless it shall have provided Purchaser not
less than thirty (30) days prior written notice of such change;
 
(e) pay and discharge all material taxes, assessments and governmental charges
or levies imposed on it or its income or profits or on any of its property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained. Seller and its subsidiaries shall file on a timely basis all
federal, and material state and local tax and information returns, reports and
any other information statements or schedules required to be filed by or in
respect of it;
 
(f) keep in full force and effect the provisions of its charter documents,
by-laws, operating agreements or similar organizational documents in each case
to the extent reasonably necessary to perform its obligations hereunder or under
any other Transaction Documents;
 
(g) keep in full force and effect all agreements and instruments by which it or
any of its properties may be bound and all applicable decrees, orders and
judgments, in each case to the extent reasonably necessary to perform its
obligations hereunder or under any other Transaction Document;
 
38

 
 

--------------------------------------------------------------------------------

 





(h) maintain its status as a Ginnie Mae issuer and as a HUD approved
mortgagee/servicer; and
 
(i) comply with its obligations under the Transaction Documents to which it is a
party, and each other agreement entered into with the Agency.
 
Section 8.18 Consent to Sub-Servicing.
 
Subject to the rights of the Agency and except as contemplated under the
Purchase and Sale Agreement with respect to transition services thereunder,
Seller will not permit any Person other than Seller to service or sub-service
the Mortgage Loans without the prior written consent of Purchaser, in each case
other than (i) the Interim Servicer (prior to the Servicing Transfer Date) and
(ii) third-party vendors customarily employed by servicers in the ordinary
course of business in accordance with prudent mortgage servicing practices.
 
Section 8.19 Nonpetition Covenant.
 
Seller shall not, prior to the date that is one year and one day after the
payment in full of the Current Excess Servicing Spread, petition or otherwise
invoke the process of any court or governmental authority for the purpose of
commencing or sustaining a case against Purchaser under any insolvency law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of Purchaser or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of Purchaser.
 
Section 8.20 Data Tape; Schedule of Mortgage Loans.
 
The information in the Data Tape delivered to Purchaser on the Sale Date will be
true and correct in all material respects as of the date specified. Seller shall
maintain the Schedule of Mortgage Loans, which shall be updated as of the Sale
Date. The information in the Schedule of Mortgage Loans pertaining to the
Mortgage Loans and the Mortgage Servicing Rights will be true and correct in all
material respects as of the date specified.
 
Section 8.21 Insurance.
 
The Seller shall maintain (a) general liability insurance, (b) errors and
omission insurance or blanket bond coverage and (c) fidelity bond insurance, in
each case, from reputable companies with coverage in amounts customarily
maintained by such similarly situated entities in the same jurisdiction and
industry as the Seller.
 
39

 
 

--------------------------------------------------------------------------------

 





Section 8.22 Defense of Title.
 
The Seller warrants and will defend the right, title and interest of the
Purchaser in and to the Current Excess Servicing Spread against all adverse
claims and demands subject to Permitted Liens.
 
Section 8.23 Refinancing of Mortgage Loans.
 
Each agreement or arrangement that Seller enters into to purchase Mortgage
Servicing Rights shall be entered into on an arm’s length contractual basis in
the ordinary course of business and shall have market terms applicable for the
type of Mortgage Servicing Rights to be acquired thereby. Seller shall not enter
into any agreement or arrangement with a third party intended to encourage the
refinancing of any Mortgage Loan by any Person other than Seller.
 
ARTICLE IX
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
 
The obligations of Purchaser under this Agreement and under the Assignment
Agreement are subject to the satisfaction of the following conditions as of the
Sale Date:
 
Section 9.01 Correctness of Representations and Warranties.
 
The representations and warranties made by Seller in this Agreement and each
other Transaction Document to which Seller is a party to be made on or prior to
the Sale Date are true and correct in all material respects.
 
Section 9.02 Compliance with Conditions.
 
All of the terms, covenants, conditions and obligations of this Agreement and
each other Transaction Document required to be complied with and performed by
Seller and Bank of America on or prior to the Sale Date shall have been duly
complied with and performed in all material respects.
 
Section 9.03 Corporate Resolution.
 
Receipt by the Purchaser of a certified copy of the Seller’s corporate
resolution approving the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, together with such other certificates of incumbency and
other evidences of corporate authority as Purchaser or its counsel may
reasonably request.
 
40

 
 

--------------------------------------------------------------------------------

 





Section 9.04 No Material Adverse Change.
 
From the Agreement Date, there shall not have been any change to Seller’s
financial or operating condition, or in the Mortgage Servicing Rights, the
Mortgage Loans, the Related Escrow Accounts or to Seller’s relationship with, or
authority from, the Agency, that in each case will likely materially and
adversely affect the consummation of the transactions contemplated hereby or the
Current Excess Servicing Spread.
 
Section 9.05 Consents.
 
Seller shall have obtained all consents, approvals or other requirements of
third parties required for the consummation of the transactions contemplated by
the Transaction Documents, including Agency approval as contemplated by
Section 5.03 and the Seller shall have commenced servicing the Mortgage Loans
under the applicable Servicing Agreement. All actions of all Governmental
Authorities required to consummate the transactions contemplated by the
Transaction Documents and the documents related thereto shall have been obtained
or made.
 
Section 9.06 Delivery of Transaction Documents.
 
Seller shall have delivered to the Purchaser copies of each executed Transaction
Document that is to be entered into on or prior to such date and each of the
items required to be delivered pursuant to Section 2.04 hereof.
 
Section 9.07 Certificate of Seller.
 
Seller shall have provided Purchaser a certificate, substantially in the form
attached hereto as Exhibit C, signed by an authorized officer of Seller dated as
of such date, applicable to the transactions contemplated by this Agreement, to
the effect that: (a) each of Seller’s representations and warranties made in
this Agreement and each other Transaction Document to which Seller is a party is
true and correct in all material respects as of such date; (b) all of the terms,
covenants, conditions and obligations of this Agreement and each other
Transaction Document to which Seller is a party that are required to be complied
with and performed by Seller at or prior to the Sale Date have been duly
complied with and performed in all material respects; (c) the conditions set
forth in Section 9.04 and Section 9.05 have been satisfied; and (d) as of the
Sale Date, Seller has a Consolidated Tangible Net Worth of at least the sum of
(x) $250,000,000 and (y) 50% of the proceeds from any issuance of equity on or
after the date hereof by Seller, Nationstar Mortgage Holdings Inc. or any of
Seller’s consolidated subsidiaries, and the Seller (considered together with the
Seller’s consolidated subsidiaries) is not in default in any indebtedness in
excess of $10,000,000 (individually or in the aggregate).
 
41

 
 

--------------------------------------------------------------------------------

 





Section 9.08 Valuation.
 
Purchaser shall have received an opinion reasonably satisfactory to Purchaser
that the Base Servicing Fee of the Mortgage Loans and the Purchase Price of the
Current Excess Servicing Spread is fair and reasonable.
 
Section 9.09 Opinions of Counsel.
 
Seller’s counsel shall have delivered the Opinions of Counsel required pursuant
to Section 2.04(a)(ix), Section 2.04(a)(x) and Section 2.04(a)(xi).
 
Section 9.10 Acquisition of Mortgage Servicing Rights by Seller.
 
Seller shall have acquired the Mortgage Servicing Rights and the other Purchased
Assets from Bank of America pursuant to the Purchase and Sale Agreement as of
the Sale Date.
 
Section 9.11 Good Standing Certificate of Seller.
 
Seller shall have provided Purchaser a certificate of good standing of Seller,
dated as of a date within five (5) Business Days prior to the Sale Date.
 
Section 9.12 No Actions or Proceedings.
 
No action, suit, proceeding or investigation by or before any Governmental
Authority shall have been instituted to restrain or prohibit the consummation
of, or to invalidate, any of the transactions contemplated by this Agreement and
the documents related hereto in any material respect.
 
Section 9.13 Fees, Costs and Expenses.
 
The fees, costs and expenses payable by the Seller on or prior to the Sale Date
pursuant to Section 12.01 hereof and any other Transaction Document shall have
been paid.
 
42

 
 

--------------------------------------------------------------------------------

 





ARTICLE X
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
 
The obligations of Seller under this Agreement are subject to the satisfaction
of the following conditions as of the Sale Date, as applicable:
 
Section 10.01 Correctness of Representations and Warranties.
 
The representations and warranties made by Purchaser in this Agreement to be
made on or prior to the Agreement Date or Sale Date, as applicable, are true and
correct in all material respects as of the date thereof.
 
Section 10.02 Compliance with Conditions.
 
All of the terms, conditions, covenants and obligations of this Agreement
required to be complied with and performed by Purchaser on or prior to the Sale
Date shall have been duly complied with and performed in all material respects
as of the date thereof.
 
Section 10.03 Corporate Resolution.
 
As of the date hereof, Seller shall have received from Purchaser a certified
copy of its corporate resolution approving the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, together
with such other certificates of incumbency and other evidences of corporate
authority as Seller or its counsel may reasonably request.
 
Section 10.04 No Material Adverse Change.
 
Since the Agreement Date, there shall not have been any change to Purchaser’s
financial condition that will likely materially and adversely affect the
consummation of the transactions contemplated hereby.
 
Section 10.05 Certificate of Purchaser.
 
Purchaser shall have provided Seller a certificate, substantially in the form
attached hereto as Exhibit D, signed by an authorized officer of Purchaser dated
as of such date, applicable to the transactions contemplated by this Agreement,
to the effect that: (a) each of Purchaser’s representations and warranties made
in this Agreement is true and correct in all material respects as of such date;
(b) all of the terms, covenants, conditions and obligations of this Agreement
required to be complied with and performed by Purchaser at or prior to the Sale
Date have been duly complied with and performed in all material respects; and
(c) the condition set forth in Section 10.04 has been satisfied.
 
Section 10.06 Good Standing Certificate of Purchaser.
 
Purchaser shall have provided Seller a certificate of good standing of
Purchaser, dated as of a date within five (5) Business Days prior to the Sale
Date.
 
43

 
 

--------------------------------------------------------------------------------

 





ARTICLE XI
 
INDEMNIFICATION; CURE
 
Section 11.01 Indemnification by Seller.
 
(a) Seller shall indemnify, defend and hold Purchaser, its affiliates and its
and their respective directors, managers, officers, employees, agents,
representatives and advisors (the “Purchaser Indemnitees”) harmless from and
shall reimburse the applicable Purchaser Indemnitee for any Losses suffered or
incurred by any Purchaser Indemnitee after the Sale Date which result from:
 
(i) Any material breach of a representation or warranty by Seller, or
non-fulfillment of any covenant or obligation of Seller, contained in this
Agreement or the Assignment Agreement;
 
(ii) Any servicing act or omission of any prior servicer relating to any
Mortgage Loan and any act or omission of any party related to the origination of
any Mortgage Loan;
 
(iii) Any act, error or omission of Seller in servicing any of the Mortgage
Loans, including improper action or failure to act when required to do so;
 
(iv) Any exercise of any rights of setoff or other netting arrangements by the
Agency against Seller that results in a decrease in MSR Successor Proceeds or in
a shortfall of funds to pay the Current Excess Servicing Spread;
 
(v) Any breach by Seller of the Purchase and Sale Agreement;
 
(vi) Any payments made pursuant to clause first of Section 3.04(a) hereof;
 
(vii) Any amounts paid to Ginnie Mae from the Agency Reserve Account;
 
44

 
 

--------------------------------------------------------------------------------

 





(viii) Seller not maintaining a “Secured Party” under the GNMA Acknowledgment
Agreement or any breach of the GNMA Acknowledgment Agreement by the “Secured
Party” thereunder; and
 
(ix) Litigation, proceedings, governmental investigations, orders, injunctions
or decrees resulting from any of the items described in Section 11.01(a)(i) –
(viii) above;
 
provided, however, that the applicable Purchaser Indemnitee has taken all
commercially reasonable and appropriate actions to mitigate any such losses,
damages, deficiencies, claims, causes of action or expenses as reasonably
requested by Seller, which such failure of mitigation shall not relieve Seller
of its indemnification obligations in this Section 11.01 but may affect the
amount of such obligation; and further provided, that any Losses incurred by the
Purchaser Indemnitee pursuant to any attempt to mitigate any such losses,
damages, deficiencies, claims, causes of action or expenses shall be reimbursed
by Seller as part of its indemnification obligations in this Section 11.01.
Purchaser shall notify Seller promptly after receiving written notice of the
assertion of any litigation, proceedings, governmental investigations, orders,
injunctions, decrees or any third party claims subject to indemnification under
this Agreement (each, a “Third Party Claim”). Upon receipt of such notice of a
Third Party Claim, Seller shall have the right to assume the defense of such
Third Party Claim using counsel of its choice reasonably satisfactory to the
applicable Purchaser Indemnitee, but may not enter into any settlement without
the prior written consent of the applicable Purchaser Indemnitee, which shall
not be unreasonably withheld. A Purchaser Indemnitee shall have the right to
select separate counsel and to otherwise separately defend itself at its own
expense but shall not consent to the entry of a judgment or enter into any
settlement with respect to the Third Party Claim without the prior written
consent of Seller, which consent shall not be unreasonably withheld. Any
exercise of such rights by a Purchaser Indemnitee shall not relieve Seller of
its obligations and liabilities under this Section 11.01 or any other provision
of this Agreement. With respect to any Third Party Claim subject to
indemnification under this Agreement, the applicable Purchaser Indemnitee shall
be required to cooperate in good faith with Seller to ensure the proper and
adequate defense of such Third-Party Claim. For the avoidance of doubt, Seller’s
obligations for Purchaser Indemnitees shall not be limited to funds available in
the Third Party Controlled Current Spread Distribution Account or the Current
Spread Reserve Account.
 
(b) REIT Requirements. Notwithstanding anything in Section 11.01(a) above, in
the event that counsel or independent accountants for the Protected REIT
determine that there exists a material risk that any amounts due to Purchaser
under ARTICLE XI hereof would be treated as Nonqualifying Income upon the
payment of such amounts to Purchaser, the amount paid to Purchaser pursuant to
this Agreement in any tax year shall not exceed the maximum amount that can be
paid to Purchaser in such year without causing the Protected REIT to fail to
meet the REIT Requirements for such year, determined as if the payment of such
 
45

 
 

--------------------------------------------------------------------------------

 





amount were Nonqualifying Income as determined by such counsel or independent
accountants to the Protected REIT. If the amount payable for any tax year under
the preceding sentence is less than the amount which Seller would otherwise be
obligated to pay to Purchaser pursuant to ARTICLE XI of this Agreement (the
“Expense Amount”), then: (1) Seller shall place the Expense Amount into an
escrow account (the “Expense Escrow Account”) using an escrow agent and
agreement reasonably acceptable to Purchaser and shall not release any portion
thereof to Purchaser, and Purchaser shall not be entitled to any such amount,
unless and until Purchaser delivers to Seller, at the sole option of the
Protected REIT, (i) an opinion (an “Expense Amount Tax Opinion”) of the
Protected REIT’s tax counsel to the effect that such amount, if and to the
extent paid, would not constitute Nonqualifying Income, (ii) a letter (an
“Expense Amount Accountant’s Letter”) from the Protected REIT’s independent
accountants indicating the maximum amount that can be paid at that time to
Purchaser without causing the Protected REIT to fail to meet the REIT
Requirements for any relevant taxable year, or (iii) a private letter ruling
issued by the IRS to the Protected REIT indicating that the receipt of any
Expense Amount hereunder will not cause the Protected REIT to fail to satisfy
the REIT Requirements (a “REIT Qualification Ruling” and, collectively with an
Expense Amount Tax Opinion and an Expense Amount Accountant’s Letter, a “Release
Document”); and (2) pending the delivery of a Release Document by Purchaser to
Seller, Purchaser shall have the right, but not the obligation, to borrow the
Expense Amount from the Escrow Account pursuant to a loan agreement (an
“Indemnity Loan Agreement”) reasonably acceptable to Purchaser that (i) requires
Seller to lend Purchaser immediately available cash proceeds in an amount equal
to the Expense Amount (an “Indemnity Loan”), and (ii) provides for (A) a
commercially reasonable interest rate and commercially reasonable covenants,
taking into account the credit standing and profile of Purchaser or any
guarantor of Purchaser, including the Protected REIT, at the time of such Loan,
and (B) a 15 year maturity with no periodic amortization.
 
Section 11.02 Indemnification by Purchaser.
 
Purchaser shall indemnify, defend and hold Seller, its affiliates and its and
their respective directors, managers, officers, employees, agents,
representatives and advisors (the “Seller Indemnitees”) harmless from and shall
reimburse the applicable Seller Indemnitee for any Losses suffered or incurred
by any Seller Indemnitee which result from:
 
(a) Any material breach of a representation or warranty by Purchaser, or
non-fulfillment of any covenant or obligation of Purchaser contained in this
Agreement; and
 
(b) Litigation, proceedings, governmental investigations, orders, injunctions or
decrees, the basis for which occurred after the Agreement Date, resulting from
any of the items described in Section 11.02(a) above;
 
provided, however, that the applicable Seller Indemnitee has taken all
commercially reasonable and appropriate actions to mitigate any such losses,
damages, deficiencies, claims, causes of action or expenses as reasonably
requested by Purchaser, which such failure of mitigation shall not relieve
Purchaser of its indemnification obligations in this Section 11.02 but may
affect the
 
46

 
 

--------------------------------------------------------------------------------

 





amount of such obligation; and further provided, that any Losses incurred by the
Seller Indemnitee pursuant to any attempt to mitigate any such losses, damages,
deficiencies, claims, causes of action or expenses shall be reimbursed by
Purchaser as part of its indemnification obligations in this Section 11.02.
Seller shall notify Purchaser promptly after receiving written notice of the
assertion of any litigation, proceedings, governmental investigations, orders,
injunctions, decrees or any third party claims subject to indemnification under
this Agreement (each, a “Third Party Claim”). Upon receipt of such notice of a
Third Party Claim, Purchaser shall have the right to assume the defense of such
Third Party Claim using counsel of its choice reasonably satisfactory to the
applicable Seller Indemnitee, but may not enter into any settlement without the
prior written consent of Purchaser, which shall not be unreasonably withheld. A
Seller Indemnitee shall have the right to select separate counsel and to
otherwise separately defend itself but shall not consent to the entry of a
judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld. Any exercise of such rights by a Seller Indemnitee shall
not relieve Purchaser of its obligations and liabilities under this
Section 11.02 or any other provision of this Agreement. With respect to any
Third Party Claim subject to indemnification under this Agreement, the
applicable Seller Indemnitee shall be required to cooperate in good faith with
Purchaser to ensure the proper and adequate defense of such Third-Party Claim.
 
Section 11.03 Award of Damages.
 
(a)
 
(i) In the event that an award of damages or other payments is received by a
Party or a designee of a Party as a result of a claim, judgment, settlement or
arbitration (including payment pursuant to a guaranty of Bank of America by any
other Person) of a legal dispute that occurs either on or after the execution of
the Purchase and Sale Agreement in connection with the enforcement of the
Purchase and Sale Agreement in the event of a breach by Bank of America of any
representations and warranties or covenants where such breach had an adverse
impact on the value of the Total Servicing Spread, the Current Excess Servicing
Spread Percentage of that award shall be distributed to Purchaser or its
designee and the remainder of that award shall be distributed to Seller or its
designee.
 
(ii) In the event that an award of damages or other payment is received by a
Party or a designee of a Party as a result of a claim, judgment, settlement or
arbitration (including payment pursuant to a guaranty of Bank of America by any
other Person) of a legal dispute that occurs either on or after the execution of
the Purchase and Sale Agreement in connection with the enforcement of the
Purchase and Sale Agreement in the event of a breach by Bank of America of any
representations and warranties or covenants where such breach did not have an
adverse impact on the value of the Total Servicing Spread, the entirety of the
award shall be distributed to Seller or its designee.
 
47

 
 

--------------------------------------------------------------------------------

 





(b) In the event that a Party or designee of a Party receives an award pursuant
to Sections 11.03(a)(i) or (ii) and some or all of that amount is to be
distributed to the other Party or a designee of the other Party pursuant to
Sections 11.03(a)(i) or (ii), the Party or the Party’s designee in possession of
the applicable amount shall promptly notify the other Party or the other Party’s
designee as to the award’s existence and request that the other Party or other
Party’s designee, as applicable, designate an account to which the amount shall
be remitted. Once the necessary account information has been provided by the
appropriate Party or designee of a Party, the applicable amount shall be
remitted by wire transfer of immediately available federal funds to the account
so designated.
 
(c) Two Business Days prior to each Distribution Date, the Seller shall, provide
Purchaser with a monthly report of all claims and legal disputes made or pending
with Bank of America during the prior month, including the amounts of any claims
made or resolved during such month.
 
Section 11.04 Other Rights.
 
The Seller hereby acknowledges that, in addition to its rights under this
Agreement, the Purchaser is entitled to exercise its rights under the GNMA
Acknowledgment Agreement.
 
ARTICLE XII
 
MISCELLANEOUS
 
Section 12.01 Costs and Expenses.
 
Except as otherwise provided herein, Purchaser and Seller shall share the
expenses incurred by Seller and Purchaser or their respective affiliates in
connection with the transactions contemplated hereby, with the expense
allocation percentage to be mutually agreed upon by the Parties.
 
Section 12.02 Confidentiality.
 
Each Party understands that in connection with this transaction, it has been
furnished and will be furnished Non-Public Personal Information and/or
Personally Identifiable Financial Information (as those terms are defined in
Sections 573.3(n) and (o) of the Office of Thrift Supervision Regulations on
Privacy of Consumer Information published at 12 C.F.R. Chapter V implementing
Title V of the Gramm-Leach-Bliley Act), and other information regarding the
policies and plans of the other Party and its affiliates that is and has been
designated as confidential and proprietary, and each Party agrees that it will
maintain the confidentiality of such information and will not disclose it to
others (except for its affiliates and its and their respective directors,
managers, officers, employees, financing sources, agents, representatives
 
48

 
 

--------------------------------------------------------------------------------

 





and advisors), or use it except in connection with the proposed acquisition
contemplated by this Agreement, without the prior written consent of the Party
furnishing such information. Information which is generally known in the
industry concerning a Party or among such Party’s creditors generally or which
has been disclosed to the other Party by third parties who have a right to do so
shall not be deemed confidential or proprietary information for these purposes.
If Purchaser, any of its affiliates or any officer, director, employee or agent
of any of the foregoing is at any time requested or required to disclose any
information supplied to it in connection with the transactions contemplated
hereby, Purchaser agrees to provide Seller with prompt notice of such request(s)
so that Seller may seek an appropriate protective order and/or waive Purchaser’s
compliance with the terms of this Section 12.02. If Seller, any of its
affiliates or any officer, director, employee or agent of any of the foregoing
is at any time requested or required to disclose any information supplied to it
in connection with the transactions contemplated hereby, Seller agrees to
provide Purchaser with prompt notice of such request(s) so that Purchaser may
seek an appropriate protective order and/or waive Seller’s compliance with the
terms of this Section 12.02. Notwithstanding the terms of this Section 12.02,
if, in the absence of a protective order or the receipt of a waiver hereunder,
Purchaser or Seller is nonetheless, in the opinion of its counsel, compelled to
disclose information concerning the other Party to any tribunal or else stand
liable for contempt or suffer other censure or penalty, Purchaser or Seller may
disclose such information to such tribunal without liability hereunder. If the
proposed acquisition is not consummated, each Party agrees to promptly return to
the other, promptly upon request, all confidential materials, and all copies
thereof, which have been furnished to it in connection with the transactions
contemplated hereby. For the avoidance of doubt, either Party may provide its
shareholders and creditors with a general description of this Agreement and any
related transactions, and, subject to the provisions of this Section 12.02,
information obtained from the reports provided by Seller pursuant to
Section 8.07.
 
Section 12.03 Broker’s Fees.
 
Each party hereto represents and warrants to the other that it has made no
agreement to pay any finder’s, agent’s, broker’s or originator’s fee arising out
of or in connection with the subject matter of this Agreement. In the event
Purchaser has entered or enters into an agreement to pay any finder’s, agent’s,
broker’s, advisor’s or originator’s fee arising out of or in connection with the
subject matter of this Agreement, Purchaser shall be solely responsible for all
such fees. The parties hereto shall indemnify and hold each other harmless from
and against any such obligation or liability and any expense incurred in
investigating or defending (including reasonable attorneys’ fees) any claim
based upon the other party’s actions in connection with such obligation.
 
Section 12.04 Relationship of Parties.
 
The Parties intend that the transactions contemplated in the Transaction
Documents constitute arms-length transactions among third parties. Nothing
contained in the Transaction Documents will establish any fiduciary,
partnership, joint venture or similar relationship between or among the Parties
except to the extent otherwise expressly stated therein.
 
49

 
 

--------------------------------------------------------------------------------

 





Section 12.05 Survival of Representations and Warranties.
 
Each party hereto covenants and agrees that the representations and warranties
in this Agreement, and in any document delivered or to be delivered pursuant
hereto, shall survive the Agreement Date.
 
Section 12.06 Notices.
 
All notices, requests, demands and other communications which are required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if personally delivered or sent by registered or
certified mail, return receipt requested, postage prepaid or by prepaid
overnight delivery service:
 
(a) If to Purchaser, to:
 
Fortress Investment Group LLC
1345 Avenue of the Americas
New York, NY 10105
Attn: Brian Sigman
Chief Financial Officer
(212) 479-5343
 
(b) If to Seller, to:
 
Nationstar Mortgage LLC
350 Highland Drive
Lewisville, Texas 75067
Attn: Amar Patel
 
or to such other address as Purchaser or Seller shall have specified in writing
to the other.
 
Section 12.07 Waivers.
 
Either Purchaser or Seller may, by written notice to the other:
 
(a) Extend the time for the performance of any of the obligations or other
transactions of the other; and
 
50

 
 

--------------------------------------------------------------------------------

 





(b) Waive compliance with or performance of any of the terms, conditions,
covenants or obligations required to be complied with or performed by the other
hereunder.
 
The waiver by Purchaser or Seller of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other subsequent breach.
 
Section 12.08 Entire Agreement; Amendment.
 
This Agreement and the related Transaction Documents constitute the entire
agreement between the parties with respect to the transactions contemplated
hereby and supersede all prior agreements with respect thereto. This Agreement
may be amended only in a written instrument signed by both Seller and Purchaser.
 
Section 12.09 Binding Effect.
 
This Agreement shall inure to the benefit of and be binding upon the Parties and
their successors and assigns. Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the Parties and their successors and
assigns, any rights, obligations, remedies or liabilities.
 
Section 12.10 Headings.
 
Headings on the Articles and Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.
 
Section 12.11 Applicable Law.
 
This Agreement shall be construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be determined in accordance with the laws of the State of New York, except to
the extent preempted by Federal law. The parties agree to waive trial by jury in
the event of any dispute under this Agreement.
 
Section 12.12 Incorporation of Exhibits.
 
The Exhibits attached hereto shall be incorporated herein and shall be
understood to be a part hereof as though included in the body of this Agreement.
 
51

 
 

--------------------------------------------------------------------------------

 





Section 12.13 Counterparts.
 
This Agreement may be executed in counterparts, each of which, when so executed
and delivered, shall be deemed to be an original and all of which, taken
together, shall constitute one and the same agreement.
 
Section 12.14 Severability of Provisions.
 
If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the rights of the parties hereto.
 
Section 12.15 Public Announcement.
 
No public release or statement concerning the subject matter of this Agreement
shall be made by either party without the express written consent and approval
of the other party, except as required by law or stock exchange rule, and
provided that on and after the Agreement Date, either party may provide its
shareholders and creditors with a general description of this Agreement and any
related transactions, and, subject to the provisions of Section 12.02,
information obtained from the reports provided by Seller pursuant to
Section 8.07.
 
Section 12.16 Assignment.
 
(a) Seller may not assign, transfer, sell or subcontract all or any part of this
Agreement, any interest herein, or any of the Seller’s interest in the Servicing
Spread Collections, other than the interest in the Total Servicing Spread sold
hereby, without the prior written consent of Purchaser, provided that any
successor to Seller must assume Seller’s obligations under this Agreement.
Purchaser shall have the unrestricted right to further assign, transfer,
deliver, hypothecate, pledge, subdivide or otherwise deal with its rights under
this Agreement on whatever terms Purchaser shall determine without the consent
of Seller; including the right to assign all or any portion of the Current
Excess Servicing Spread and to assign the related rights under this Agreement.
If Purchaser assigns any rights under this Agreement to a third party (a “Third
Party Assignment”), such third party (a “Third Party Assignee”) shall enter into
a new agreement (a “Third Party Current Spread Agreement”) with Seller or
Seller’s assignee that provides such Third Party Assignee with the same rights
with respect to the Current Excess Servicing Spread that Purchaser would have
had under this Agreement if the Third Party Assignment had not occurred.
 
52

 
 

--------------------------------------------------------------------------------

 





(b) Seller shall maintain a register on which it enters the name and address of
each holder of the Current Excess Servicing Spread and each holder’s interest in
the Current Excess Servicing Spread (the “Holder Register”) for each transaction
described in Section 12.16(a). The entries in the Holder Register shall be
conclusive absent manifest error, and Seller shall treat each Person whose name
is recorded in the Holder Register as an owner of the Current Excess Servicing
Spread for all purposes of this Agreement notwithstanding any notice to the
contrary.
 
Section 12.17 Termination.
 
If the GNMA Acknowledgment Agreement is not received by the Sale Date, or if the
Purchase and Sale Agreement is terminated, this Agreement shall be terminated
concurrently therewith, without any further action of either Party. In the event
this agreement is terminated as set forth in the prior sentence, neither Party
shall have any further obligations to the other Party hereunder except as
expressly set forth herein. If all conditions to Purchaser’s or Seller’s
obligations to close set forth in Article IX and Article X, respectively, are
not satisfied on the Sale Date, Purchaser or Seller, as applicable based on the
condition or conditions not satisfied, may terminate this agreement by written
notice to the other party, and neither party shall have any further obligations
to the other party hereunder, except as expressly set forth herein.
 
Section 12.18 Third Party Beneficiaries.
 
This Agreement does not and is not intended to confer any rights or remedies
upon any person or entity other than Purchaser and Seller, except as provided in
Section 11.01 and in Section 11.02, provided that Purchaser and Seller reserve
the right to modify any term of, or terminate, this Agreement, without the
consent of any Purchaser Indemnitee or Seller Indemnitee.
 
53

 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, each of the undersigned parties to this Agreement has caused
this Agreement to be duly executed in its corporate name by one of its duly
authorized officers, all as of the date first above written.
 

     
MSR XI LLC
Purchaser
   
By:
 
/s/ Brian Sigman
Name:
Title:
 
Brian Sigman
Chief Financial Officer

 

     
NATIONSTAR MORTGAGE LLC
Seller
   
By:
 
/s/ Amar Patel
Name:
Title:
 
Amar Patel
Executive Vice President

 
 
 

 
 

--------------------------------------------------------------------------------

 





EXHIBIT A
 
FORM OF ASSIGNMENT AGREEMENT FOR MORTGAGE LOANS
 
Subject to, and upon the terms and conditions of the Current Excess Servicing
Spread Acquisition Agreement for GNMA Mortgage Loans, dated as of January 6,
2013 (the “Agreement”), by and between Nationstar Mortgage LLC, a Delaware
limited liability company (together with its successors and assigns, the
“Seller”) and MSR XI LLC, a Delaware limited liability company (together with
its successors assigns, the “Purchaser”), as may be amended, restated, or
otherwise modified and in effect from time to time, Seller hereby assigns,
transfers and delivers to Purchaser all of Seller’s right, title and interest in
and to Current Excess Servicing Spread for each of the Mortgage Loans set forth
in Annex A attached hereto and all proceeds thereof, and agrees that as of the
Sale Date, the applicable Mortgage Loan shall be deemed to be a “Mortgage Loan”
for all purposes of the Agreement. Capitalized terms used in this Assignment
Agreement have the meanings given to such terms in, or incorporated by reference
into, the Agreement.
 
In the event (but only in the event) that the conveyance of the Current Excess
Servicing Spread is characterized by a court or governmental authority as
security for a loan rather than a sale, Seller will be deemed to have granted to
Purchaser, and Seller hereby grants to Purchaser, a security interest in all of
its right, title and interest in, to and under the Current Excess Servicing
Spread and all proceeds thereof as security for a loan in an amount of the
Purchase Price.
 
All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by Seller on or prior to the date
hereof have been duly complied with and performed in all material respects.
 

     
NATIONSTAR MORTGAGE LLC
Seller
   
By:
   
Name:
   
Title:
   




 
 

--------------------------------------------------------------------------------

 





Annex A
 
[ATTACH ANNEX A, WHICH MAY BE ON COMPUTER TAPE, COMPACT DISK, OR
MICROFICHE, CONTAINING THE INFORMATION SET FORTH BELOW]
 
(a)
(b)
(c)
(d)
(e)
(f)
(column (d) – column (e))
(g)
([ ]% of column (f))
Sale Date
Loan # of
Mortgage
Loan
Principal
Balance of
Mortgage
Loan as of the Sale
Date
Servicing
Spread Rate
Base Servicing
Fee Rate
  Net Servicing
Spread Rate
  Current Excess
Servicing Spread
                                                                               
   


 

 
 

--------------------------------------------------------------------------------

 





EXHIBIT B
 
SCHEDULE OF MORTGAGE LOANS
 
[SEPARATELY DELIVERED]

 
 

--------------------------------------------------------------------------------

 





EXHIBIT C
 
SELLER’S OFFICER’S CERTIFICATE
(To be supplied on the Sale Date)
 
I,                     , a [Vice President] of Nationstar Mortgage LLC (the
“Company”), pursuant to Section 9.07 of the Current Excess Servicing Spread
Acquisition Agreement for GNMA Mortgage Loans by and between MSR XI LLC and the
Company, dated as of January 6, 2013 (the “Agreement”), hereby certify on behalf
of the Company that:
 
(i) Each of the Company’s representations and warranties made in the Agreement
is true and correct in all material respects as of the date hereof;
 
(ii) All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by the Company at or prior to the
date hereof have been duly complied with and performed in all material respects;
 
(iii) The conditions set forth in Sections 9.04 and 9.05 of the Agreement have
been satisfied; and
 
(iv) As of the date hereof, the Company has a Consolidated Tangible Net Worth
(as defined in the Agreement) of at least the sum of (x) $250,000,000 and
(y) 50% of the proceeds from any issuance of equity on or after the date of the
Agreement by the Company, Nationstar Mortgage Holdings Inc. or any of Company’s
consolidated subsidiaries, and the Company (considered together with its
consolidated subsidiaries)is not in default in any indebtedness in excess of
$10,000,000 (individually or in the aggregate).
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
[                    ]
 

     
By:
   




 
 

--------------------------------------------------------------------------------

 





EXHIBIT D
 
PURCHASER’S OFFICER’S CERTIFICATE
(To be supplied on the Sale Date)
 
I,                     , [POSITION] of [                    ], the sole member
of MSR XI LLC (the “Company”), pursuant to Section 10.05 of the Current Excess
Servicing Spread Acquisition Agreement for GNMA Mortgage Loans by and between
the Company and Nationstar Mortgage LLC, dated as of January 6, 2013 (the
“Agreement”), hereby certify on behalf of the Company that:
 
(i) Each of the Company’s representations and warranties made in the Agreement
is true and correct in all material respects as of the date hereof; and
 
(ii) All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by the Company at or prior to the
date hereof have been duly complied with and performed in all material respects;
and
 
(iii) All conditions set forth in Section 10.04 have been satisfied.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
[                    ].
 

     
MSR XI LLC
By: [                    ], as member
   
By:
   




 
 

--------------------------------------------------------------------------------

 





EXHIBIT E
 
LOCATION OF CREDIT FILES
 
350 Highland Drive
Lewisville, Texas 75067

 
 

--------------------------------------------------------------------------------

 





EXHIBIT F
 
FORM OF SUMMARY REMITTANCE REPORT
 
[DELIVERED SEPARATELY]

 
 

--------------------------------------------------------------------------------

 





EXHIBIT G
 
FORM OF DELINQUENCY REPORT
 
[DELIVERED SEPARATELY]

 
 

--------------------------------------------------------------------------------

 





EXHIBIT H
 
FORM OF DISBURSEMENT REPORT
 
[DELIVERED SEPARATELY]

 
 

--------------------------------------------------------------------------------

 





EXHIBIT I
 
SELLER JURISDICTIONS AND RECORDING OFFICES
 
Chief Executive Office:
 
350 Highland Drive
Lewisville, Texas 75067
 
Recording Office:
 
Secretary of State, State of Delaware
 
 

--------------------------------------------------------------------------------